Exhibit 10.48
 
 
Prepared by, and after recording return to:
 
Virginia M. Pedreira
Stoel Rives LLP
600 University Street, Suite 3600
Seattle, Washington 98101-4109


Loan No. 194231


 


ATTENTION: COUNTY RECORDER—THIS INSTRUMENT COVERS GOODS THAT ARE OR WILL BECOME
FIXTURES ON THE DESCRIBED REAL PROPERTY AND SHOULD BE FILED FOR RECORD IN THE
REAL PROPERTY RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE RECORDED. THIS
INSTRUMENT SHOULD ALSO BE INDEXED AS A UNIFORM COMMERCIAL CODE FINANCING
STATEMENT COVERING GOODS THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED REAL
PROPERTY. THE MAILING ADDRESSES OF THE SECURED PARTY AND THE DEBTOR ARE WITHIN.
 


DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING
(Washington)


GRANTOR:
ORM TIMBER OPERATING COMPANY II, LLC
   
GRANTEES:
 
(1) Beneficiary:
METROPOLITAN LIFE INSURANCE COMPANY
(2) Trustee:
CHICAGO TITLE INSURANCE COMPANY
   
ABBREVIATED
Portions of Sections 4, 8, 9 and 17, Township 11 North,
LEGAL DESCRIPTION:
Range 5 East, W.M., in Lewis County, Washington
 
(See Schedule I at the end of the document for complete list of abbreviated
legal descriptions)
     
Complete legal description is on Exhibit A of this document.
   
ASSESSOR’S TAX
026830-000-000 (TCA 739), 026892-000-000 (TCA 739)
PARCEL ACCOUNT NO.:
(See Schedule II at the end of the document for complete list of tax parcel
account numbers)
   
REFERENCE TO
 
RELATED DOCUMENTS:
None

 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT
OF LEASES AND RENTS AND FIXTURE FILING




THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (hereinafter, together with all amendments thereto, being
referred to as this “Deed of Trust”), is made and entered into as of September
1, 2010, by ORM TIMBER OPERATING COMPANY II, LLC, a Delaware limited liability
company, whose address is c/o Olympic Resource Management LLC 19245 Tenth Avenue
NE, Poulsbo, Washington 98370 (the “Grantor”) to CHICAGO TITLE INSURANCE
COMPANY, a Nebraska corporation, whose address is 701 Fifth Avenue, Suite 2300,
Seattle, Washington 98104 (“Trustee”), for the benefit of METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation, whose address is 6750 Poplar Avenue,
Suite 109, Memphis Tennessee 38138 (the “Beneficiary” or the “Lender”).


GRANTOR DOES HEREBY IRREVOCABLY TRANSFER, GRANT, BARGAIN, SELL, CONVEY, ASSIGN,
WARRANT AND MORTGAGE TO TRUSTEE, ITS SUCCESSORS AND ASSIGNS, IN TRUST, WITH
POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, FOR THE BENEFIT OF BENEFICIARY,
all of its right, title and interest, now or hereafter acquired, in and to the
property and interests in Collateral described in the following Granting
Clauses, which constitute or may constitute an interest in real property or
fixtures, and Grantor does hereby grant to the Beneficiary a security interest
in and a pledge of the property and interests in Collateral described in the
following Granting Clauses, which constitute or may constitute goods or personal
property:


(a)           All right, title and interest in and to the real estate described
on Exhibit A attached hereto and incorporated herein by reference, whether held
in fee or leasehold (the “Premises”), together with all improvements, buildings,
structures, fixtures of every description and appurtenances now or hereafter
located thereon or therein (the “Improvements”);


(b)           All coal, oil, gas and other minerals owned by Grantor and located
on, in or under the Premises and extracted or to be extracted, as extracted
collateral and all mineral interests and all proceeds, accounts and general
intangibles resulting from the sale of such minerals or mineral interests
(sometimes collectively referred to herein as the “Minerals”), and all farm
products, permanent plantings, crops and timber of every kind and description,
now or hereafter growing, or to be grown, harvested from, pertaining to and
located on the Premises (including owned or leased by Grantor) and proceeds
thereof, and including, without limitation all property related to nursery
operations or replanting and reforestation, seedlings, nursery stock, trees,
growing trees, standing timber, timber cut and to be cut, severed timber,
stumpage, forest products, lumber, pulpwood, and all related inventory, products
and by-products of any of the foregoing or timber operations conducted or to be
conducted on the Premises, and all proceeds, accounts, investment property and
general intangibles resulting from the sale of such farm products, crops, timber
and timber to be cut and timber interests (sometimes collectively referred to
herein as “Timber”) (the Premises, the Improvements, the Minerals and the Timber
hereinafter sometimes collectively referred to as the “Real Estate”);
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(c)           (i)           All of Grantor’s rights (but not its obligations
except as otherwise expressly agreed in writing by Beneficiary) under any and
all leases, subleases, surface leases, licenses, written or oral, and all
agreements for use or occupancy, or exploration, drilling, mining, extraction,
storage, transportation, processing and handling of Minerals, and all timber
sale agreements, log supply agreements, stumpage contracts, timber purchase
agreements or stumpage agreements and other contracts and agreements pursuant to
which Grantor has agreed to sell any standing or severed timber, pulpwood or
other timber products from the Real Estate, affecting all or any portion of the
Real Estate with respect to which the Grantor is the landlord or sublandlord,
including without limitation the leases and contracts identified in the Loan
Agreement and any specifically identified on Exhibit B attached hereto and
incorporated herein (the “Existing Leases”), any and all extensions and renewals
of said leases and agreements and any and all further leases or agreements, now
existing or hereafter made including subleases thereunder, upon, covering or
affecting all or any part of the Real Estate or the Improvements, together with
any and all guaranties of the lessee’s, any sublessee’s, or contracting party’s
performance thereunder (all such existing or future leases, subleases,
agreements and tenancies heretofore mentioned, including but not limited to the
Existing Leases, any use or occupancy arrangements created pursuant to Section
365(h) of Title 11 of the United States Code or otherwise in connection with the
commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings or any assignment
for the benefit of creditors in respect of any tenant or occupant of any portion
of the Real Estate being hereinafter collectively referred to as the “Leases”)
and all right, title and interest of Grantor in and to property of any tenant or
other person under any such lease or under any other arrangement entered into in
connection with any such lease, and any and all cash, security deposits, advance
rentals and deposits or payments of a similar nature under any such lease or
other arrangement and together with all money payable thereunder or in
connection therewith (including, without limitation, any and all cancellation or
termination payments), subject, however, to the revocable license given to
Grantor to collect and use the rents, income and other benefits arising under
any such Lease as provided below;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(ii)            All permits, special permits, licenses, access rights,
approvals, maps, forest practice approvals, surveys, title records, studies,
reports, contracts and other rights, privileges and agreements affecting the
operation of the Real Estate now owned or hereafter acquired by Grantor,
including without limitation the access rights described in Exhibit B hereto;
 
(iii)            All water and water rights, royalties, coal, oil, gas and other
mineral royalties, profits, proceeds, fees, farm products revenue, hunting lease
or other recreational lease revenue and other income of Grantor of any kind or
manner whatsoever arising from or related to operations on the Real Estate,
including income from nursery operations, seedling operations, timber and
pulpwood contracts, option agreements, coal, oil, gas or mineral leases, coal
tipple leases, option agreements and land sales;
 
(iv)            The immediate and continuing right to collect and receive all of
the rents, income, royalties, receipts, revenues, issues and profits now due or
which may become due or to which the Grantor may now or shall hereafter
(including during the period of redemption, if any) become entitled or may
demand or claim, arising or issuing from or out of any timber contracts, log
supply agreements, stumpage contracts, leases, licenses, bills of sale or deeds,
the Leases or from or out of the Real Estate, or any part thereof, including but
not limited to any and all rights and claims of any kind that the Grantor may
have against any such lessee under the Leases or against any subtenants,
occupants or licenses of the Real Estate or the Improvements, or against the
purchaser under any coal lease, oil or gas lease, or any other mineral lease,
timber deed, contract or other agreement in any way relating to the coal, oil,
gas, Minerals or Timber, (including any payments received pursuant to Section
502(b) of the Bankruptcy Code or otherwise in connection with the commencement
or continuance of any bankruptcy, reorganization, arrangement, insolvency,
dissolution, receivership or similar proceedings or any assignment for the
benefit of creditors in respect of any tenant or occupant of any portion of the
Real Estate and all claims as a creditor in connection with any of the
foregoing), all such moneys, rights and claims in this paragraph described being
hereinafter referred to as the “Rents;” provided, however, so long as no Event
of Default has occurred and is continuing under this Deed of Trust, the Grantor
shall have the right under a license granted hereby (but limited as provided
below) to collect, receive and retain the Rents, but no Rents shall be collected
in advance of the due date thereof;
 
(d)           All accounts, general intangibles, payment intangibles, investment
property, trade names, trademarks, commercial tort claims, letter of credit
rights and proceeds, supporting obligations of every kind and nature, documents,
contract rights, construction contracts, and instruments now owned or hereafter
acquired by Grantor which relate to the Real Estate, the Leases, the Rents or
the proceeds thereof, but not Grantor’s obligations thereunder, and all funds
and deposit accounts and other accounts into which any funds of the Grantor are
now or hereafter deposited to be held by or on behalf of Beneficiary;
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
(e)           All building materials, supplies and other property now or
hereafter stored at or delivered to the Premises or the Improvements, and all
fixtures, fittings, furnishings, apparatus, machinery, appliances, equipment,
goods, inventory and all other articles of personal property of every nature
whatsoever now or hereafter located in or on, or attached to, and used or
intended to be used in the connection with the Real Estate or any of the
Improvements, or in connection with any operations conducted or intended to be
conducted on the Real Estate or with respect to the Improvements, including
without limitation with respect to coal, oil, gas or mineral extraction,
storage, processing or handling, Timber harvesting and management (collectively,
the “Equipment”) (all of the Equipment, so far as permitted by law, shall be
deemed to be fixtures and part of the Real Estate and of the Improvements), and
any and all title information, opinions, reports, abstracts of title, plans,
specifications, drawings, books, records and similar items relating to the Real
Estate, the Improvements or the Equipment, the operation thereof, any rights
thereto or any interest therein;


(f)           All proceeds, products, extensions, additions, improvements,
betterments, renewals, reversions, substitutions, replacements, accessions,
accretions and relictions of and to all or any part of the Real Estate,
Minerals, Timber, Improvements or Equipment and on the other property referenced
in these Granting Clauses or encumbered by this Deed of Trust, including,
without limitation, all proceeds arising from the sale or other disposition
thereof;


(g)           All right, title and interest of Grantor, of whatever character
(whether vested or contingent and whether now owned or hereafter acquired), in
and to (1) all streets, roads, railroad rights of way, riparian rights and
public places (whether open or proposed) adjoining or otherwise providing access
to the Real Estate, (2) the Real Estate lying in the bed of such streets, roads,
railroad rights of way and public places, and (3) all other sidewalks, alleys,
ways, passages, vaults, water courses, strips and gores of Real Estate adjoining
or used or intended to be used in connection with all or any part of the Real
Estate, Minerals, Timber, Improvements or Equipment or appurtenances thereto;


(h)           All easements, rights-of-way, gores of land, ways, riparian rights
and rights of use or passage (whether public or private), estates, interests,
benefits, powers, rights (including, without limitation, any and all lateral
support, drainage, slope, sewer, water, air, mineral, oil, gas and subsurface
rights), privileges, claims, franchises, licenses, profits, rents, royalties,
tenements, hereditaments, reversions, remainders and appurtenances of every
nature whatsoever in any way now or hereafter belonging, relating or
appertaining to all or any part of Real Estate, Minerals, Timber, Improvements
or Equipment, whether legal or equitable (“Easements”);

 
 
- 5 -

--------------------------------------------------------------------------------

 
(i)           All right, title and interest of Grantor (but not its obligations
except as otherwise expressly agreed in writing by Beneficiary), whether now
owned or hereafter acquired, in and to: (1) each and every policy of insurance
now or hereafter in effect which insures the Collateral, or any part thereof,
(2) any and all judgments, settlements, claims, awards, insurance proceeds and
other proceeds and compensation, and interest thereon, now or hereafter made or
payable in connection with any casualty or other damage to all or any part of
the Real Estate, Minerals, Timber, Improvements or Equipment or appurtenances
thereto, or in connection with any condemnation proceedings affecting any such
property or any taking under power of eminent domain (or any conveyance in lieu
of or under threat of any such taking) of any such property or any rights
thereto or any interest therein, including, without limitation, any and all
compensation for change of grade of streets or any other injury to or decrease
in the value of such property, (3) all inventory and any and all proceeds of any
sales, assignments or other dispositions of any such property or any rights
thereto or any interest therein (inventory shall mean and include, without
limitation, all goods now owned or hereafter acquired and owned from time to
time by Grantor which are held for sale or lease or are to be furnished under
contracts of service and all goods, materials, raw materials, work in process,
finished goods or materials used or consumed in the business of Grantor, which
are products of or related to Timber or Minerals), (4) any credits, claims,
rights or benefits arising from or related to the absorption of carbon dioxide
by the trees and other organic plants growing on the Real Estate, carbon
sequestration, carbon credits, carbon financial instruments or any other benefit
by any other name or description, financial or otherwise related to the control
or reduction of greenhouse gases, carbon dioxide or any other form of air or
atmospheric quality incentives, (5) any and all proceeds of any other conversion
(whether voluntary or involuntary) of any such property into cash or any
liquidated claim; (6) any and all refunds or rebates of or with respect to any
insurance premiums and real estate taxes, impositions or levies, and tax credits
or benefits or deposits relating thereto, with respect to such property, and (7)
all accounts, accounts receivable, option rights, contract rights, documents,
commercial paper, notes, drafts, acceptances, instruments, chattel paper,
general intangibles, trademarks, trade names and symbols, permits, licenses,
approvals, bonuses, actions and rights in action arising from or relating to any
such property (including, without limitation, all rights, benefits and
privileges of Grantor under any and all Mineral leases and agreements and
stumpage, cutting and Timber sale agreements, all contractual and other
indemnities, assurances, guaranties and similar agreements, and all rights,
benefits and privileges of Grantor in and to any and all contracts relating to
operation, maintenance, management or security of any such property and those
rights and reservations as set forth on Exhibit B attached hereto and
incorporated herein by reference as the same affect the land described in said
Exhibit B to the extent affecting the Real Estate), and (8) all investment
property, relating to such property, whether now owned or hereafter acquired,
including all securities, whether certificated or uncertificated, security
entitlements, securities accounts, commodity contracts and commodity accounts;
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(j)           All right, title and interest of Grantor (whether as seller,
purchaser or otherwise), but not its obligations, in and to any and all
agreements in the nature of options or for the sale or any other transfer of all
or any part of the Collateral, together with any and all down payments, earnest
money deposits and other sums paid or payable or deposited in connection
therewith, and all rights which Grantor now has or may hereafter acquire to be
indemnified and/or held harmless from any liability, loss, damage, cost or
expense (including, without limitation, attorneys’ fees and disbursements)
relating to the Real Estate or Collateral or any part thereof;


(k)           All rights and reservations held by Grantor and necessary to (i)
manage, harvest, cut, remove and sell Timber and trees on the Premises,
including rights necessary to permit the removal of same, including ingress and
egress for such purposes, and the right to construct roads for such purposes,
and (ii) to sell stumpage or cutting rights or standing Timber (and all rights
necessary to permit the removal of same) to third parties (which Timber and
trees and said rights of access, cutting, removal and road building are herein
included in all references to the “Premises”), together with all rights therein
as described in subsections (b), (c), (f), (g), (h) and (i) above;


(l)           All rights, hereditaments and appurtenances pertaining to the
foregoing; and all other interests of every kind and character that Grantor now
has or at any time hereafter acquires in and to the Premises, Improvements,
Equipment or the Timber described herein and all property that is used or useful
in connection therewith, including rights of ingress and egress and all
reversionary rights or interests of Grantor with respect to such property;


(m)           And including all property and rights of the type and nature set
forth above hereafter acquired by Grantor, relating to the Real Estate and any
and all further or greater estate, right, title, interest, claim and demand of
Grantor, of whatever character (whether vested or contingent and whether now
owned or hereafter acquired), in and to any of the property described in the
foregoing paragraphs or any rights or interests appurtenant thereto; and


(n)           All other Collateral defined in the Loan Agreement or in any other
Loan Document now or hereafter signed by Grantor in favor of Beneficiary.


SUBJECT, HOWEVER, to the exceptions described in the Loan Agreement as Permitted
Encumbrances.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
All of the property described in the foregoing Granting Clauses is herein
sometimes collectively referred to as the “Collateral.”  That portion of the
Collateral which constitutes real property or fixtures is referred to as the
“Real Property Collateral” and all other Collateral is referred to as the “UCC
Collateral” or the “Code Collateral,” and Grantor does hereby grant, convey and
pledge the Code Collateral to Beneficiary as security for the Obligations, as
that term is hereinafter defined.  For purposes of the UCC Collateral, the name
of the Debtor and the owner of the Real Estate is ORM Timber Operating Company
II, LLC, a Delaware limited liability company, and the name of the Secured Party
is Metropolitan Life Insurance Company, a New York corporation, each of which
has an address as indicated in the introductory paragraph of this Deed of Trust.
 
TO HAVE AND TO HOLD the Real Property Collateral, together with the rights,
privileges and appurtenances thereto belonging, unto Beneficiary and its
successors and assigns, forever, and Grantor hereby binds itself and its heirs,
executors, administrators, personal representatives, successors and assigns to
warrant and forever defend the Real Property Collateral unto Beneficiary and its
successors and assigns, against the claim or claims of all persons claiming or
to claim the same or any part thereof, except those claiming under Permitted
Encumbrances, and the Code Collateral, together with the rights, privileges and
appurtenances thereto belonging, unto the Beneficiary and its successors and
assigns, forever, and Grantor hereby binds itself and its heirs, executors,
administrators, personal representatives, successors and assigns to warrant and
forever defend the Code Collateral unto the Beneficiary, it successors and
assigns, against the claim or claims of all persons claiming or to claim the
same or any part thereof, except those claiming under Permitted Encumbrances.
 
1.     LOAN AGREEMENT; NOTE.  This Deed of Trust is being executed pursuant to
the terms of the Loan Agreement of even date herewith, between Grantor and
Beneficiary (as amended, restated or supplemented from time to time, the “Loan
Agreement”). Any capitalized terms used in this Deed of Trust and not otherwise
defined shall have the meanings assigned in the Loan Agreement.  Pursuant to the
Loan Agreement, Grantor is or hereafter shall be justly indebted in the original
principal amount of Eleven Million and 00/100 US Dollars (US$11,000,000) (the
“Loan”), as evidenced by a promissory note from Grantor to Beneficiary in the
amount of $11,000,000 of even date herewith, bearing a fixed rate of interest as
set forth therein, and all successive extensions and renewals of the
indebtedness represented thereby (said note, as presently constituted and as it
may hereafter be amended, extended, renewed or consolidated, together with any
and all notes that may hereafter be given in substitution therefor, being
hereinafter referred to as the “Note”).
 
1.1     Obligations.  This Deed of Trust is made for the following uses and
purposes, and is given to secure and shall secure the prompt payment and
performance of the following, which Grantor agrees to pay and perform
(hereinafter sometimes referred to collectively as the “Obligations” or “Secured
Obligations”):
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
1.1.1     Payment and performance of all of Grantor’s indebtedness and
obligations pursuant to the Loan Agreement, including without limitation,
payment of the principal indebtedness evidenced by the Note, together with
interest thereon at the rate or rates specified in the Note, including without
limitation interest at the Default Rate, as applicable, in accordance with the
terms of the Note, and all premiums payable thereon and all other indebtedness
evidenced by the Note, all of which indebtedness is payable in lawful money of
the United States of America;
 
1.1.2     Any and all sums now or hereafter becoming due and payable by the
Grantor to the Beneficiary under the terms of this Deed of Trust, including but
not limited to advancements made by the Beneficiary pursuant to the terms and
conditions of this Deed of Trust with interest as herein provided and any debt
or obligation arising as a result of the breach of any warranty or
representation set forth in this Deed of Trust;
 
1.1.3     All renewals and extensions of any or all of the obligations described
in 1.1.1 and 1.1.2 above, whether or not any renewal or extension agreement is
executed in connection therewith;
 
1.1.4     Performance and discharge of each and every obligation, promise and
agreement of Grantor contained in this Deed of Trust, the Note, the Loan
Agreement and in any and all assignments of rents and leases, security
agreements, collateral assignments, cash collateral agreements, supplemental
agreements and any and all other Loan Documents, other than any obligations
evidenced by the Environmental Indemnity Agreement which are stated to be
unsecured;
 
1.1.5     The Obligations as defined in the Loan Agreement, other than any
obligations evidenced by the Environmental Indemnity Agreement which are stated
to be unsecured; and
 
1.1.6     The payment of all future and additional indebtedness, direct or
indirect, created after the date of this Deed of Trust, pursuant to the terms
hereof or of the Loan Documents, which may be owing by Grantor to the holder of
the Note at any time prior to the payment in full with interest of the
Indebtedness or the foreclosure of this Deed of Trust therefor (the event
occurring first to be controlling);
 
and also to secure the full and complete performance of each and every
obligation, covenant, duty and agreement of the Grantor contained in this Deed
of Trust.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
       1.2     Future Advances and Other Debts.  It is expressly understood that
this Deed of Trust is intended to and does secure, not only the indebtedness
herein specifically mentioned, but also future advances and any and all other
indebtedness and other obligations and liabilities, direct or contingent, of
Grantor to said Beneficiary, whether now existing or hereafter arising, and any
and all extensions, renewals and modifications of same, or any part thereof, at
any time before actual cancellation of this instrument on the land records of
the county or counties where the Collateral is located, and whether the same be
evidenced by note, open account, assignment, endorsement, guaranty, pledge or
otherwise (all of which future advances and other indebtedness shall be deemed
to be included in the definition of “Obligations” and “Secured Obligations”
hereunder).  Notwithstanding anything to the contrary set forth herein, this
Deed of Trust does not secure the obligations of Grantor arising under the
Environmental Indemnity Agreement.


2.     GRANTOR’S REPRESENTATIONS, COVENANTS AND WARRANTIES
 
Grantor represents, covenants and warrants to the Beneficiary that:
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
2.1     Valid Title, etc.  The Grantor has good and marketable title and is
lawfully seized of an indefeasible estate in fee simple in and to the Real
Estate and other property set forth on Exhibit A, and good and marketable title
to personal property in which a security interest is granted under the Loan
Documents, subject to Permitted Encumbrances.  Grantor further has a good right
to sell, convey, encumber and mortgage, grant a security interest in, and
assign, the Collateral.  The Collateral is subject to no deeds of trust,
mortgages, liens, encumbrances, assignments or security interests other than
Permitted Encumbrances, and the Grantor will forever warrant and defend the
title to the Collateral unto the Beneficiary against the claims of all persons
whomsoever, except those claiming under Permitted Encumbrances.
 
2.2     Maintenance of Lien Priority.  The Grantor shall take all steps
necessary to preserve and protect the validity and priority of the perfected
first lien on, security interests in, and assignments of, the Collateral created
hereby (subject to the Permitted Encumbrances). The Grantor shall execute,
acknowledge and deliver such additional instruments as the Beneficiary may deem
necessary in order to preserve, protect, continue, extend or maintain the liens,
security interests and assignments created hereby as first liens on, security
interests in, and assignments of, the Collateral, except as otherwise permitted
under the terms of this Deed of Trust. All costs and expenses incurred in
connection with the protection, preservation, maintaining of the liens, security
interests and assignments hereby created, including without limitation costs,
fees and expenses incurred in correcting, reforming or altering this Deed of
Trust, shall be paid by the Grantor.
 
2.3     Representations and Warranties Specifically Relating to Rents and
Leases.  Except for any Permitted Encumbrances:
 
             2.3.1     The Grantor has good title to the Rents and Leases here
assigned and good right to assign the same, and no other person, corporation or
entity has any right, title or interest therein..
 
             2.3.2     The Grantor has duly and punctually performed all and
singular the terms, covenants, conditions and warranties of the Leases on the
Grantor’s part to be kept, observed and performed.
 
             2.3.3     The Grantor has not previously sold, assigned,
transferred, mortgaged or pledged the Leases or the Rents, whether now or
hereafter to become due. No Rents due for any period subsequent to the month
next succeeding the date of this Deed of Trust have been collected, and no
payment of any of the Rents has otherwise been anticipated waived released,
discounted, set off or otherwise discharged or compromised, except in the
ordinary course of the Grantor’s business.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
             2.3.4     The Grantor has not paid any funds to any lessor in
excess of one month’s rent for which credit has not already been made on account
of accrued rents.
 
             2.3.5     To the best of the Grantor’s knowledge, the lessors under
the Leases are not in default under any of the terms thereof.
 
2.4     Hazardous Substances.  With respect to Hazardous Substances (as such
term is defined in the Loan Agreement), the Grantor represents, agrees and
warrants as follows:
 
             2.4.1     The Grantor has not caused or permitted any Hazardous
Substance to be placed, held, located or disposed of on, under or at the Real
Estate or any part thereof, nor, to the best of Grantor’s knowledge following
diligent inquiry and except as disclosed in the Phase I Report (defined in the
Loan Agreement), has the Real Estate or any part thereof ever been used as a
dump site or storage site (whether permanent or temporary) for any Hazardous
Substance;
 
             2.4.2     The Grantor hereby agrees to indemnify the Beneficiary
and hold the Beneficiary harmless from and against any and all losses,
liabilities, damages, injuries, costs, expenses and claims of any and every kind
whatsoever paid, incurred or suffered by, or asserted against the Beneficiary
for, with respect to, or as a direct or indirect result of, the presence on or
under, or the escape, seepage, leakage, spillage, discharge, emission, or
release from, the Collateral of any Hazardous Substance, including, without
limitation, any losses, liabilities, damages, injuries, costs, expenses or
claims asserted or arising under any Environmental Protection Law (as such term
is defined in the Loan Agreement), regardless of whether or not caused by, or
within the control of, the Grantor.
 
             2.4.3     If the Grantor receives any notice of (i) the happening
of any event involving the use, spill, discharge or cleanup of any Hazardous
Substance (a “Hazardous Discharge”) affecting the Grantor or the Real Estate or
(ii) any complaint, order, citation or notice with regard to air emissions,
water discharges, noise emissions or any other environmental, health or safety
matter affecting the Grantor or the Collateral (an “Environmental Complaint”)
from any person or entity, including, without limitation, the United States
Environmental Protection Agency (“EPA”), then the Grantor will give, within
seven (7) business days, oral and written notice of same to the Beneficiary.
 
             2.4.4     Upon the request of Beneficiary, Grantor agrees to
provide Beneficiary with copies of all emergency and hazardous chemical
inventory forms (hereinafter “Notices”) given by Grantor to any Governmental
Authority as required pursuant to the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C., Section 11001 et seq.  Copies of such
Notices shall be sent to Beneficiary concurrently with their being mailed to any
such Governmental Authority.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
             2.4.5     Grantor, promptly upon any request of Beneficiary, given
from time to time during the existence of an Event of Default or upon a
Hazardous Discharge or Environmental Complaint or upon the reasonable
determination of Beneficiary that Hazardous Substances are present on the Real
Estate, shall provide Beneficiary with an environmental site assessment or
environmental audit report, or an update of such an assessment or report,
including the results of any additional testing recommended by an environmental
professional or determined to be necessary by Beneficiary based upon such audits
or reports, all in scope, form, content, and prepared and certified by an
environmental professional satisfactory to Beneficiary at Grantor’s expense.  In
the event Grantor shall fail to so provide any such assessment, audit or update
or shall fail to remove or remediate any Hazardous Substances required to be
removed or remediated under any Environmental Protection Law, Grantor grants
Beneficiary and its employees and agents an irrevocable and non-exclusive
license, subject to the rights of tenants, to enter the Collateral to conduct
testing and to remove or remediate such Hazardous Substances, and the costs of
such testing and removal shall immediately be due and payable by the Grantor
upon demand by Beneficiary together with interest at the Default Rate and shall
be secured by this Deed of Trust.
 
             2.4.6     Grantor covenants and agrees that it shall comply with
all Environmental Protection Laws which are applicable to the Collateral, and it
shall not permit (A) the Collateral to be used for a mine, a landfill, a dump,
or other disposal facility, (B) any underground storage tanks of any kind or
character, whether empty or containing substances of any nature to be located on
the Collateral, (C) the location, production, treatment, transportation,
incorporation, discharge, emission, release, deposit or disposal of any
Hazardous Substances in violation of any Environmental Protection Law in, upon,
under, over or from the Collateral, or (D) any Hazardous Substances to be
located, produced, treated, transported, incorporated, discharged, emitted,
released, deposited, disposed of on the Collateral or to escape therein,
thereupon, thereunder, thereover or therefrom in violation of any Environmental
Laws.
 
             2.4.7     Grantor’s liability under this Section 2.4 shall not
terminate until the earlier of (i) the sale of the Real Estate pursuant to the
enforcement of the lien of this Deed of Trust, the proceeds of which are applied
to the indebtedness secured hereby, or (ii) the payment in full of the
indebtedness.  This Deed of Trust does not secure any of the obligations stated
to be unsecured in the Environmental Indemnity Agreements, including those
obligations arising following the enforcement of this Deed of Trust; provided,
however that all losses, damages and costs incurred by Lender prior to such
foreclosure as a result of a breach of this Section 2.4 shall be secured
hereunder.
 
2.5     Commercial Purpose.  The loan or extension of credit secured by this
Deed of Trust is made exclusively for commercial, investment, or business
purposes, and no portion thereof shall be used for any consumer, personal,
family, or household purpose.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
2.6     No Agricultural Property.  The Collateral is not used principally or
primarily for agricultural or farming purposes within the meaning of RCW
61.24.030.
 
3.     COVENANTS AND AGREEMENTS OF GRANTOR
 
       The Grantor covenants and agrees that, until the Obligations are paid in
full and this Deed of Trust is satisfied in writing by the Beneficiary:
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
3.1     Payment of Taxes and Other Assessments.  The Grantor will pay or cause
to be paid all taxes, assessments and other governmental, municipal or other
public dues, charges, fines or impositions imposed or levied upon the Collateral
or on the interests created by this Deed of Trust or with respect to the filing
of this Deed of Trust, and any tax or excise on Grantor’s rents or other tax,
however described, assessed or levied by any state, federal or local taxing
authority as a substitute, in whole or in part, for taxes assessed or imposed on
the Collateral, including, without limitation, timber, coal or mineral severance
taxes, taxes on the value of unmined or unextracted coal, oil, gas or other
minerals, or any other taxes related to mining, drilling, extracting, producing,
transporting, storing or processing coal, oil, gas or other minerals, or any
royalty interest therein, and all excise, privilege or license taxes that may be
levied against or upon coal, oil, gas or other minerals located on or produced
from the Real Estate, or on the lien and other interests created by this Deed of
Trust, and the Grantor will deliver receipts therefor or other evidence of
payment in accordance with the Loan Agreement.  The Grantor may, at the
Grantor’s own expense, in good faith contest any such taxes, assessments and
other governmental charges and, in the event of any such contest, may permit the
taxes, assessments or other governmental charges so contested to remain unpaid
during the period of such contest and any appeal therefrom, provided that during
such period Grantor shall be in compliance with the Loan Agreement.  If any tax
or assessment (other than state and federal income taxes) is levied, assessed or
imposed by any Governmental Authority on the Deed of Trust as a legal holder of
the Note, any interest in this Deed of Trust or any of the other Loan Documents,
then unless all such taxes and assessments are paid by the Grantor as they
become due and payable, but in any case before they become delinquent (and in
the opinion of counsel for the Beneficiary, such payment by Grantor is lawful
and does not place the Beneficiary in violation of any law, or subject
Beneficiary to any penalty), the Beneficiary may, at its option, declare an
Event of Default under this Deed of Trust, subject to the terms of the Loan
Agreement.
 
3.2     Insurance.  The Grantor shall keep or cause to be kept insurance with
respect to the Collateral in accordance with the Loan Agreement.
 
3.3     Compliance with Law.  The Grantor shall comply with all applicable laws,
ordinances, regulations, covenants, conditions and restrictions affecting the
Collateral, and shall obtain any and all licenses, permits, franchises or other
governmental authorizations necessary to the ownership of the Collateral or the
conduct of its business, and Grantor shall not suffer nor permit any act to be
done in or upon the Collateral in violation thereof.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
3.4     Waste, Demolition, Alteration or Replacement and Preservation and Use of
Collateral.  The Grantor shall cause the Collateral and every part thereof to be
maintained, preserved and kept in safe and good repair, working order and
condition, normal wear and tear excepted (subject to damage by casualties) shall
not commit or permit waste thereon, shall not remove, demolish or alter the
design or structural character of any building now or hereafter erected on the
Real Estate without the express prior written consent of the Beneficiary, shall
manage and conserve all coal, oil, gas and minerals and Timber located on the
Real Estate in accordance with sound and prudent management practices, shall not
remove or authorize the cutting or removal of any of the Timber on the Real
Estate, other than in accordance with and pursuant to the Loan Agreement and the
relevant provisions of this Deed of Trust, not do or permit any act to be done
that would result in the creation of a lien, other than Permitted Encumbrances,
upon the Collateral or any portion thereof, shall comply with all laws and
regulations of any Governmental Authority with reference thereto and the manner
and use of the same, and shall from time to time make all necessary and proper
repairs, renewals, additions and restorations thereto so that the value and
efficient use thereof shall be fully preserved and maintained. The Grantor
agrees not to remove any of the fixtures or personal property included in the
Collateral without the express prior written consent of the Beneficiary and
unless the same is immediately replaced with like property of at least equal
value and utility, other than the severance of Timber in accordance with the
Loan Agreement.  Upon any material failure to maintain the Collateral in
accordance with the provisions of the Loan Agreement and this Deed of Trust, and
after notice to Grantor of such failure, which is not cured by Grantor within
thirty (30) days of receipt of such notice, Beneficiary, at its option, may
cause reasonable repair and maintenance work to be performed at the cost of
Grantor.
 
3.5     Protection of Security.
 
  Beneficiary may appear in and defend any action or proceeding purporting to
affect the security hereof and may bring any action or proceeding, in its own
name or in the name of and on behalf of Grantor, which Beneficiary, shall decide
should be brought to protect its interests in the Collateral, including, without
limitation, any material title defect or claim.
 
3.6     Timber Management and Harvest Provisions.
 
  Grantor shall comply with all of the covenants and restrictions regarding the
management and harvesting of Timber and the management, extraction, processing
and handling of coal, oil, gas or other minerals located on the Collateral in
accordance with the terms and conditions of the Loan Agreement.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
3.7     Assignment of Rents and Profits.
 
             3.7.1     Grantor does hereby absolutely and unconditionally assign
to Beneficiary all of its right, title and interest in all Leases and Rents and
all proceeds from the sale, cancellation, surrender or other disposition of the
Leases, it being intended by Grantor that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only.  Such
assignment to Beneficiary shall not be construed to bind Beneficiary to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or otherwise to impose any obligation upon Beneficiary.   Grantor
agrees to execute and deliver to Beneficiary such additional instruments in form
and substance satisfactory to Beneficiary, as may hereafter be reasonably
requested by Beneficiary to further evidence and confirm such
assignment.  Nevertheless, subject to the terms of this Section, Beneficiary
grants to Grantor a revocable license to collect the Rents.  Upon the occurrence
of an Event of Default, the license granted to Grantor herein shall be
automatically revoked and Beneficiary shall immediately be entitled to receive
all Rents, whether or not Beneficiary enters upon or takes control of the
Collateral.  Beneficiary is hereby granted and assigned by Grantor the right, at
its option, upon the revocation of the license granted herein to enter upon the
Collateral in person, by agent or by court-appointed receiver to collect the
Rents and to take any other action permitted by law to collect the Rents.  Any
Rents collected after the revocation of the license herein granted may be
applied toward payment of the Obligations in such priority and proportion as
Beneficiary, acting reasonably, shall deem proper.  Delivery of written notice
of Beneficiary’s exercise of the rights granted herein to any tenant or other
contract party under a Lease shall be sufficient to require said tenant or other
contract party to pay all Rent to Beneficiary until further notice, and upon
such payment any such tenant or other contract party shall be relieved of all
duty, liability or obligation to Grantor in respect of all payments so made.  It
is further the intent of Grantor and Beneficiary that the Rents hereby
absolutely assigned are no longer, during the term of this Deed of Trust,
property of Grantor or property of any estate of Grantor as defined in Section
541 of the Bankruptcy Code and shall not constitute collateral, cash or
otherwise, of Grantor. The term “Rents” as used herein shall mean the gross
rents without deduction or offsets of any kind.
 
             3.7.2     All Leases executed after the date of this Deed of Trust,
except as provided in the Loan Agreement, shall provide that they are
subordinate to this Deed of Trust and that the lessee or other contract party
agrees to attorn to Beneficiary; provided, however, that nothing herein shall
affect Beneficiary’s right to designate from time to time any one or more Leases
as being superior to this Deed of Trust and Grantor shall execute and deliver to
Beneficiary and shall cause to be executed and delivered to Beneficiary from
each tenant or other contract party under such Lease any instrument or agreement
as Beneficiary may deem necessary to make such Lease superior to this Deed of
Trust.
 
             3.7.3     Grantor shall not, without the prior written consent of
Beneficiary, enter into any Lease for all or any significant portion of the Real
Estate other than leases, contracts or licenses permitted under the Loan
Agreement.
 
             3.7.4     With respect to any Lease (other than as provided in the
Loan Agreement), (x) Grantor shall not, without the prior consent of
Beneficiary, which shall not be unreasonably withheld, (i) alter or change the
terms of any such Lease or cancel or terminate, abridge or otherwise modify the
terms of any such Lease, (ii) consent to any assignment of or subletting under
any such Lease (except where consent may be required under the terms of the
Lease), (iii) cancel, terminate, abridge or otherwise modify any guaranty of any
such Lease or the terms thereof, or (iv) collect or accept prepayments of
installments of Rents in advance of the due date thereof, and (y) Grantor shall
not, without the prior consent of Beneficiary, further assign the whole or any
part of any such Lease or the Rents therefrom.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
             3.7.5     With respect to each Lease (other than as provided in the
Loan Agreement), Grantor shall (i) observe and perform each and every provision
thereof on the lessor’s part to be fulfilled or performed under each Lease and
not do or permit to be done anything to impair the value of the Lease as
security for the Loan, including surrender or voluntary termination of any
Lease, (ii) promptly send to Beneficiary copies of all notices of default which
Grantor shall send or receive thereunder, (iii) enforce all of the terms,
covenants and conditions contained in such Lease upon the lessee’s or other
contract party’s part to be performed, short of termination thereof, (iv)
execute and deliver, at the request of Beneficiary, all such further assurances,
confirmations and assignments in connection with the Collateral as Beneficiary
shall, from time to time, require and (v) upon request, furnish Beneficiary with
executed copies of all Leases.  Grantor shall from time to time upon request of
Beneficiary, deliver to Beneficiary a Rent Roll showing all leases and licenses,
with terms, rent, tenant information and other information required by
Beneficiary and certified as true and correct by Grantor.
 
             3.7.6     Grantor hereby indemnifies and holds Beneficiary harmless
from and against any all liability, loss, cost, damage, or expense which
Beneficiary may incur by reason of this assignment of rents and leases, or for
any action taken by Beneficiary hereunder, or by reason or in defense of any and
all claims and demands whatsoever which may be asserted against Beneficiary
arising out of the leases or with respect to the rents regardless of whether the
claims or causes of action of whatever nature are founded in whole or in part
upon the negligence (either act or omission) of Beneficiary except to the extent
they arise out of the gross negligence or willful misconduct of Beneficiary.  In
the event Beneficiary incurs any such liability, loss, cost, damage, or expense,
the amount thereof, together with all reasonable attorneys’ fees will be payable
by Grantor immediately without demand and will be deemed a part of the
obligations secured hereby.
 
             3.7.7     Beneficiary’s acceptance of this assignment shall not,
prior to entry upon and taking possession of the Collateral by Beneficiary, be
deemed to constitute Beneficiary a “mortgagee in possession,” nor obligate
Beneficiary to appear in or defend any proceeding relating to any of the Leases
or to the Collateral, take any action hereunder, expend any money, incur any
expenses, or perform any obligation or liability under the Leases, or assume any
obligation for any deposits delivered to Grantor by any lessee and not delivered
to Beneficiary.  Beneficiary shall not be liable for any injury or damage to
person or property in or about the Collateral.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
             3.7.8     Upon the occurrence of an Event of Default, Grantor
hereby authorizes and directs the tenants under the Leases to pay Rents to
Beneficiary upon written demand by Beneficiary, without further consent of
Grantor and regardless of whether Beneficiary has taken possession of any other
portion of the Collateral, and the tenants may rely upon any written statement
delivered by Beneficiary to the tenants.  Any such payment to Beneficiary shall
constitute payment to Grantor under the Leases, and Grantor hereby appoints
Beneficiary as Grantor’s lawful attorney-in-fact for giving, and is hereby
empowered to give, acquittances to any tenants for such payments to Beneficiary
after an Event of Default.
 
3.8     Transfer or Further Encumbrance of the Collateral.
 
             3.8.1     Grantor acknowledges that Beneficiary has examined and
relied on the creditworthiness and experience of Grantor and its constituent
members and manager in owning and operating properties such as the Collateral in
agreeing to make the Loan, and that Beneficiary will continue to rely on
Grantor’s ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Secured Obligations.  Grantor
acknowledges that Beneficiary has a valid interest in maintaining the value of
the Collateral so as to ensure that, should Grantor default in the repayment of
the Obligations, Beneficiary can recover the Obligations by a sale of the
Collateral.  Grantor shall not, without the prior written consent of
Beneficiary, or in accordance with the Loan Agreement, sell, convey, alienate,
mortgage, encumber, pledge or otherwise transfer the Collateral or any part
thereof, or permit or suffer the Collateral or any part thereof to be sold,
conveyed, alienated, mortgaged, encumbered, pledged or otherwise
transferred.  Beneficiary’s consent shall be within its sole and absolute
discretion, and Beneficiary specifically reserves the right to condition its
consent upon (by way of illustration but not by way of limitation) its approval
of the financial and/or management ability of the purchaser, transferee, lessee,
pledgee or assignee, upon an agreement to increase the interest rate of the Note
to Beneficiary’s then current interest rate for similarly situated properties,
upon the assumption of the Obligations and liabilities of the Note, this Deed of
Trust and any or all of the other Loan Documents by the purchaser, transferee,
lessee, pledgee or assignee, upon the receipt of guarantees of the Obligations
satisfactory to Beneficiary and/or additional collateral satisfactory to
Beneficiary and upon payment to Beneficiary of a reasonable assumption fee.
 
             3.8.2     A sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Collateral within the meaning of this Section shall be
deemed to include (i) an installment sales agreement wherein Grantor agrees to
sell the Collateral or any part thereof for a price to be paid in installments,
(ii) an agreement by Grantor leasing all or a substantial part of the Collateral
or a sale, assignment or other transfer of, or the grant of a security interest
in, Grantor’s right, title and interest in and to any Leases or any Rents, or
(iii) the voluntary or involuntary sale, conveyance, encumbrance, pledge,
hypothecation, dilution or transfer of ownership or beneficial interest in
Grantor, or a change in management or control of Grantor, that is not permitted
under the Loan Agreement.
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
             3.8.3     Beneficiary shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Secured Obligations immediately due and payable upon
Grantor’s sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer of the Collateral without Beneficiary’s consent.  This provision shall
apply to every sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer of the Collateral regardless of whether voluntary or not, or whether or
not Beneficiary has consented to any previous sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Collateral.  Any sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Collateral made in contravention of this Section shall constitute an Event of
Default and, at the option of Beneficiary, shall be null and void and of no
force and effect.
 
             3.8.4     Grantor agrees to bear and shall pay or reimburse
Beneficiary on demand for all reasonable expenses (including, without
limitation, reasonable attorneys’ fees and disbursements, title search costs and
title insurance endorsement premiums) incurred by Beneficiary in connection with
the review, approval and documentation of any such sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer.
 
             3.8.5     Any purchaser, transferee or future ground lessee of a
substantial portion of the Collateral pledged and assigned herein shall be
deemed to have assumed and agreed to pay the Secured Obligations and to have
assumed and agreed to be bound by and to keep, observe, perform and comply with
all covenants, agreements, conditions and provisions of this Deed of Trust
(including, without limitation, the terms of this Section) unless Beneficiary
specifically agrees in writing to the contrary.  Without limiting the generality
of the foregoing, each such purchaser, transferee, lessee, pledgee and assignee
shall be deemed to have made and agreed to each waiver, consent, authorization,
direction and appointment made by or agreed to by Grantor under this Deed of
Trust.  Grantor agrees that, in the event ownership of all or any part of the
Collateral becomes vested in a person other than Grantor, Beneficiary may,
without notice to Grantor, deal in any way with such successor or successors in
interest with reference to this Deed of Trust, the other Loan Documents and the
Obligations, without in any way vitiating or discharging Grantor’s liability
with respect thereto.  Any such purchaser, transferee, lessee, pledgee or
assignee shall confirm the above in writing at the request of Beneficiary and
shall furnish any other performance or documentation required by
Beneficiary.  No sale, conveyance, transfer, pledge, encumbrance, assignment or
lease referred to in the immediately preceding Section, and no forbearance,
extension or assumption by or to any person with respect to the Obligations or
any of the Loan Documents, shall operate to release, discharge, modify, change
or affect the liability of Grantor, either in whole or in part, unless
Beneficiary specifically agrees in writing to the contrary.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
             3.8.6     Sale of Timber of Grantor pursuant to Section 7.7 shall
not be within the scope of this Section 3.8.
 
3.9     Inspection.
 
  Grantor agrees that Beneficiary and/or its agents and independent contractors,
shall have the right to the extent permitted hereunder to enter the Collateral
at reasonable times and intervals, to inspect and test the Collateral, for the
purpose of determining whether Grantor is in compliance with the provisions of
this Deed of Trust and the other Loan Documents.  Any reasonable costs or
expenses incurred in connection with this inspection shall be borne by Grantor.
 
3.10     Security Agreement, Financing Statements and Fixture Filing.
 
             3.10.1     Security Agreement.  This Deed of Trust is a real
property deed of trust and a “security agreement” within the meaning of the
Uniform Commercial Code governing this transaction (the “Code”).  The Collateral
includes both real and personal property, including timber to be cut,
as-extracted collateral and goods, including goods which are or are to become
fixtures, and all other rights and interests, whether tangible or intangible in
nature, of Grantor in the Collateral.  Grantor, by executing and delivering this
Deed of Trust, grants to Beneficiary, as security for the Obligations, a
security interest in and lien upon the Code Collateral and in all other
Collateral to the full extent that the Code Collateral and such other Collateral
may be subject to the Code.  Beneficiary, by accepting this Deed of Trust,
agrees to and enters into this Security Agreement.  Grantor authorizes
Beneficiary to prepare and file such financing statements and further assurances
as Beneficiary may, from time to time, deem necessary in order to create,
perfect, and preserve the security interest(s) and lien(s) granted in this
Section.  This Deed of Trust shall also constitute a financing statement
covering goods and inventory, including goods that are to become fixtures and a
financing statement covering timber to be cut and as-extracted collateral, for
the purposes of the Code.  Information concerning the security interest(s)
herein granted in the Code Collateral may be obtained from Beneficiary upon
request at the address given herein.  The mailing address of the Grantor, as
debtor, and the Beneficiary as secured party, are as stated in the opening
paragraph hereof.  Proceeds and products of the portion of the Collateral
constituting fixtures or timber are also covered by the security interest
granted hereby.
 
             3.10.2     Grantor’s Status.  The Grantor has made certain
representations to the Beneficiary in the Loan Agreement regarding information
necessary to assure compliance with the Code and Grantor represents and warrants
to the Beneficiary that all such information pertaining to the Grantor is
accurate and complete in all material respects.  The Grantor covenants with the
Beneficiary as follows: (a) without providing at least 30 days prior written
notice to the Beneficiary, the Grantor will not change its name, its place of
business or, if more than one, chief executive office or principal place of
business, its mailing address or organizational identification number if it has
one and (b) the Grantor will not change its type of organization, jurisdiction
or organization or other legal structure.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
             3.10.3     Other Actions.  Further to insure the attachment,
perfection and first priority of, and the ability of the Beneficiary to enforce,
the Beneficiary’s security interest in the Collateral, the Grantor agrees, in
each case at the Grantor’s own expense, to take the following actions with
respect to the following types of property which may be acquired by Grantor and
which constitute Collateral hereunder.
 
             (a)     If the Grantor shall at any time hold or acquire any
promissory notes or tangible chattel paper, the Grantor shall forthwith endorse,
assign and deliver the same to the Beneficiary, accompanied by such instruments
of transfer or assignment duly executed in blank as the Beneficiary may from
time to time specify.
 
             (b)     For each deposit account that the Grantor at any time opens
or maintains, the Grantor shall, at the Beneficiary’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Beneficiary, either (a) cause the depositary bank to agree to comply at any time
with instructions from the Beneficiary to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of the Grantor, or (b) arrange for the Beneficiary to become the
customer of the depositary bank with respect to the deposit account, with the
Grantor being permitted only with the consent of the Beneficiary to exercise
rights to withdraw funds from such deposit account.
 
             (c)     If the Grantor shall at any time hold or acquire any
certificated securities, the Grantor shall forthwith endorse, assign and deliver
the same to the Beneficiary, accompanied by such instruments of transfer or
assignment duly executed in blank as the Beneficiary may from time to time
specify.  If any securities now or hereafter acquired by the Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, the Grantor shall immediately notify the Beneficiary thereof
and, at the Beneficiary’s request and option, pursuant to an agreement in form
and substance satisfactory to the Beneficiary, either (a) cause the issuer to
agree to comply with instructions from the Beneficiary as to such securities,
without further consent of the Grantor or such nominee, or (b) arrange for the
Beneficiary to become the registered owner of the securities.  If any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by the Grantor are held by the Grantor or its nominee
through a securities intermediary or commodity intermediary, the Grantor shall
immediately notify the Beneficiary thereof and, at the Beneficiary’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Beneficiary, either (i) cause such securities intermediary or (as the case may
be) commodity intermediary to agree to comply with entitlement orders or other
instructions from the Beneficiary to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Beneficiary to such commodity intermediary, in each case without further consent
of the Grantor or such nominee, or (ii) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Beneficiary to become the entitlement holder with respect to such investment
property, with the Grantor being permitted, only with the consent of the
Beneficiary, to exercise rights to withdraw or otherwise deal with such
investment property.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
             (d)     If any Code Collateral is at any time in the possession of
a bailee, the Grantor shall promptly notify the Beneficiary thereof and, if
requested by the Beneficiary, shall promptly obtain an acknowledgement from the
bailee, in form and substance satisfactory to the Beneficiary, that the bailee
holds such Collateral for the benefit of the Beneficiary and shall act upon the
instructions of the Beneficiary, without the further consent of the Grantor.
 
             (e)     If the Grantor at any time holds or acquires an interest in
any electronic chattel paper or any “transferable record,” as that term is
defined in Section 201 of the federal Electronic Signatures in Global and
National Commerce Act, or in § 16 of the Uniform Electronic Transactions Act as
in effect in any relevant jurisdiction, the Grantor shall promptly notify the
Beneficiary thereof and, at the request of the Beneficiary, shall take such
action as the Beneficiary may reasonably request to vest in the Beneficiary
control, under § 9-105 of the Uniform Commercial Code, of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, § 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.
 
             (f)     If the Grantor is at any time a beneficiary under a letter
of credit now or hereafter issued in favor of the Grantor, the Grantor shall
promptly notify the Beneficiary thereof and, at the request and option of the
Beneficiary, the Grantor shall, pursuant to an agreement in form and substance
satisfactory to the Beneficiary, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the
Beneficiary of the proceeds of any drawing under the letter of credit or (ii)
arrange for the Beneficiary to become the transferee beneficiary of the letter
of credit, with the Beneficiary agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied in accordance with the Loan
Agreement.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
             (g)     If the Grantor shall at any time hold or acquire a
commercial tort claim with respect to the Collateral, the Grantor shall
immediately notify the Beneficiary in a writing signed by the Grantor of the
brief details thereof and grant to the Beneficiary in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Beneficiary.
 
             (h)     The Grantor further agrees to take any other action
reasonably requested by the Beneficiary to insure the attachment, perfection and
first priority of, and the ability of the Beneficiary to enforce, the
Beneficiary’s security interest in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that the Grantor’s signature thereon is
required therefor, (ii) causing the Beneficiary’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the
Beneficiary to enforce, the Beneficiary’s security interest in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the
Beneficiary to enforce, the Beneficiary’s security interest in such Collateral,
(iv) obtaining governmental and other third party consents and approvals,
including without limitation any consent of any licensor, lessor or other person
obligated on Collateral, (v) obtaining waivers from Beneficiaries and landlords
in form and substance satisfactory to the Beneficiary, and (vi) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.
 
             (i)     The Beneficiary agrees with the Grantor that the
Beneficiary shall not give any such instructions or take any of the actions set
forth in clauses (a) through (f), unless an Event of Default has occurred and is
continuing, or, after any distribution of any such asset withdrawal not
otherwise permitted by the Loan Documents occurs.
 
             (j)     The provisions of this paragraph shall not apply to deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of the Grantor’s
salaried employees.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
             3.10.4     Remedies.  If an Event of Default shall occur
Beneficiary, in addition to any other rights and remedies which it may have,
including, without limitation, all rights and remedies with respect to the Code
Collateral under the foreclosure or non-judicial foreclosure procedures of this
Deed of Trust in lieu of proceeding under the Code, shall have and may exercise
immediately and without demand, any and all rights and remedies granted to a
secured party upon default under the Code, including, without limiting the
generality of the foregoing, the right to take possession of the Code Collateral
or any part thereof, and to take such other measures as Beneficiary may deem
necessary for the care, protection and preservation of the Code
Collateral.  Upon request or demand of Beneficiary, to the extent reasonably
practicable, Grantor shall at its expense assemble the Collateral and make it
available to Beneficiary at a convenient place acceptable to Beneficiary.
Grantor shall pay to Beneficiary on demand any and all reasonable expenses,
including reasonable legal expenses and outside attorneys’ fees and
disbursements, incurred or paid by Beneficiary in protecting its interest in the
Code Collateral and in enforcing its rights hereunder with respect to the Code
Collateral.  Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Code Collateral sent to Grantor in accordance
with the provisions hereof at least ten (10) days prior to such sale,
disposition or action shall constitute reasonable notice to Grantor.  The
proceeds of any disposition of the Code Collateral, or any part thereof, may be
applied by Beneficiary to the payment of the Obligations in such priority and
proportions as Beneficiary in its discretion shall deem proper.
 
             3.10.5     Filing.  The Grantor hereby irrevocably authorizes the
Beneficiary at any time and from time to time to file in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral as being assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of such
jurisdiction, or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the state
where this Deed of Trust is recorded for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  The Grantor agrees to furnish any such
information to the Beneficiary promptly upon request.  The Grantor also ratifies
its authorization for the Beneficiary to have filed in any Uniform Commercial
Code jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.  Grantor shall promptly execute, file and
record, at its sole cost and expense, such Code forms as are necessary to
maintain the validity and priority of the lien of Beneficiary upon and security
interest in the Code Collateral.  In addition, Grantor shall promptly execute,
file and record such additional Code forms or continuation statements and
further assurances as Beneficiary shall deem necessary and shall pay all
expenses and fees in connection with the filing and recording thereof, provided
that no such additional documents shall increase the Obligations of Grantor
under the Note, this Deed of Trust or the other Loan Documents.  In addition, in
the event Grantor shall acquire motor vehicles or rolling stock that are to
comprise part of the Collateral, Grantor shall promptly provide Beneficiary upon
request with vehicle identification numbers and, if applicable, certificates or
other evidence of title with respect thereto, and shall take such action as may
be necessary to create and perfect Beneficiary’s lien and security interest
therein.  Grantor hereby grants to Beneficiary an irrevocable power of attorney,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements signed only by Beneficiary, as secured
party, in connection with the Code Collateral covered by this Deed of Trust.
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
             3.10.6     Certain Representations, Warranties and Covenants.  The
Grantor has made certain representations, including but not limited to the
following information and covenants, to the Beneficiary in the Loan Agreement
regarding information necessary to assure compliance with the Code and Grantor
represents and warrants to the Beneficiary that all such information pertaining
to the Grantor is accurate and complete in all respects.
 
             (a)     The address of Grantor’s chief executive office and
principal place of business is 19425 Tenth Avenue NE, Poulsbo, Washington 98370,
and the location of Grantor under the Code is the State of Delaware.
 
             (b)     With the exception of inventory in transit, all tangible
(corporeal) assets comprising the Code Collateral are situate on the Real
Estate.
 
             (c)     Grantor shall prevent any Code Collateral from being or
becoming an accession to any property not subject to security interests created
by this Deed of Trust.
 
             (d)     From time to time hereafter at the request of Beneficiary,
Grantor shall deliver to Beneficiary up to date schedules of any items of Code
Collateral.
 
             3.10.7     Description of Collateral.  For avoidance of doubt it is
expressly understood and agreed that any terms included in the description of
Collateral shall refer to any definitions thereof in the Code, as the same may
be revised from time to time, it being the intention of the parties hereto that
the description of Collateral set forth herein be construed to include the
broadest possible range of property and assets.
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
      3.11     Personal Property.  Except as permitted by the Loan Agreement and
the other Loan Documents, that portion of the Collateral consisting of personal
property and equipment, shall be owned by Grantor and shall not be the subject
matter of any capital lease or other transaction whereby the ownership or any
beneficial interest in any of such property is held by any person or entity
other than Grantor nor shall Grantor create or suffer to be created any security
interest, other than a Permitted Encumbrance, covering any such Collateral as it
may from time to time be replaced, other than the security interest created
herein.
 
       3.12     Subrogation.  To the extent permitted by law and the provisions
of the Loan Agreement, Beneficiary shall be subrogated, notwithstanding their
release of record, to any mechanic’s or vendor’s lien or liens, superior titles,
mortgages, deeds of trust, liens, encumbrances, rights, equities, and charges of
all kinds heretofore or hereafter existing on the Real Estate to the extent that
the same are paid or discharged by Beneficiary whether or not from the proceeds
of the Note; provided, however, this Section shall not be deemed or construed to
obligate Beneficiary to pay or discharge the same.
 
4.     DEFAULT AND REMEDIES.
 
4.1     Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default:”
 
          4.1.1     (i) Failure to make payment of any scheduled installment of
interest or principal under the Note on or before the date which is four (4)
days after the due date, (ii) failure to make payment of any partial prepayment
of principal under the Note and any premium thereon on or before the date due,
or (iii) failure to make payment of the entire indebtedness under the Note and
any premiums thereon on or before the applicable maturity or due date;
 
           4.1.2     Grantor shall fail to make payment on or before the due
date of any other amount payable to Beneficiary hereunder or under the Note, the
Loan Agreement or any other Loan Document (after any applicable grace or notice
period, or if no grace or notice period is specified, within ten (10) days of
written notice thereof), or Grantor shall be in default of payment in respect of
any Taxes or Other Charges (except to the extent contested in accordance
herewith and with the Loan Agreement) or with respect to any insurance premiums
or payments;
 
           4.1.3     Any warranty, representation, certificate, schedule or
other statement or written information made or furnished to Beneficiary in
writing by or on behalf of Grantor or any other party under the Loan in any
instrument delivered in connection with the Loan was false or misleading in any
material respect when made or furnished;
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
           4.1.4     Grantor fails or neglects to perform, keep or observe any
other term, provision, condition or covenant contained in this Deed of Trust
which is required to be performed, kept or observed by Grantor (other than those
referred to in any of the other paragraphs of this Section) and the same is not
cured to Beneficiary’s satisfaction within thirty (30) days after written notice
thereof by Beneficiary; provided, that if (i) such failure cannot be cured
within such thirty (30) day period, (ii) such failure is susceptible of cure,
(iii) Grantor commences to cure such failure within such thirty (30) day period
and thereafter continuously proceeds with diligence and in good faith to cure
such failure and (iv) Beneficiary shall receive an officer’s certificate of
Grantor to the effect of clauses (i), (ii), and (iii) above and specifying the
action Grantor is taking to cure such failure, then such thirty (30) day cure
period shall be extended by any additional period of time necessary to effect
the cure not to exceed ninety (90) days;
 
           4.1.5     There shall occur a default (after the expiration of any
applicable notice or cure periods thereunder, or if no grace or notice period is
specified, within ten (10) days of written notice thereof) or Event of Default
(however defined), under the Loan Agreement or any other Loan Document,
including without limitation deeds of trust or security documents granted by any
party to secure the Obligations or any portion thereof;
 
           4.1.6     The occurrence of any default (after the expiration of any
applicable notice or cure periods thereunder) or event of default (however
defined ) on the part of Grantor under any other agreement, document or
instrument to which Grantor is a party or by which Grantor is bound creating,
evidencing or related to any debt, liability or obligation of Grantor (other
than Material Contracts subject to Section 4.1.18) in excess of $50,000;
 
           4.1.7     Any statement, report, financial statement or certificate
made or delivered by Grantor, or any of its officers, employees or agents, to
the Beneficiary is not true and correct in any material respect;
 
           4.1.8     Grantor (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of the Bankruptcy Code or any other bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(iii) makes an assignment for the benefit of its creditors, (iv) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, (v) is adjudicated as insolvent or to be liquidated, or (vi) takes
action for the purpose of any of the foregoing;
 
           4.1.9     A court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by Grantor, a custodian, receiver,
trustee or other officer with similar powers with respect to Grantor, or with
respect to any substantial part of the property of Grantor, or constituting an
order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of Grantor, or any such petition shall be filed
against Grantor and such petition shall not be dismissed within sixty (60) days;
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
           4.1.10    There shall occur any loss or casualty to, or condemnation
or expropriation of, all or any material portion of the Collateral that is
security for the Loan, and in either case the insurance proceeds or condemnation
award, respectively, is insufficient in the reasonable judgment of Beneficiary,
unless Grantor shall furnish to Beneficiary substitute Collateral satisfactory
in all respects to Beneficiary in a manner acceptable to Beneficiary and in
accordance with the Loan Agreement;
 
           4.1.11    A notice of Lien, levy or assessment is filed of record
with respect to all or any of Grantor's assets by any Governmental Authority,
including, without limitation, the Pension Benefit Guaranty Corporation, or if
any taxes or debts owing at any time or times hereafter to any Governmental
Authority becomes a lien or encumbrance upon the Collateral or any other of
Grantor's assets and the same is not released within thirty (30) days after the
same becomes a Lien or encumbrance or, in the case of ad valorem taxes, prior to
the last date when payment may be made without penalty, provided, that Grantor
may contest any such notice of Lien, levy or assessment or any such lien in
accordance herewith and with the Loan Agreement, as long as no foreclosure
proceeding has been filed with respect to such Lien, levy or assessment;
 
           4.1.12    A garnishment, summons or a writ of attachment is issued
against or served upon Beneficiary for the attachment of any property of
Grantor, whether or not in Beneficiary's possession or any indebtedness owing to
Grantor, and such garnishment, summons or writ of attachment is not discharged
by bond or otherwise, within thirty (30) days after the issuance of service
thereof;
 
           4.1.13    If Grantor shall cause or permit an Event of Default under,
or default in the performance of or compliance with the Section hereof entitled
“Transfer or Further Encumbrance of the Collateral;”
 
           4.1.14    A default or event of default (as defined therein) or
commencement of a foreclosure shall exist or occur under any other mortgage,
deed of trust or other instrument encumbering all or any portion of the Real
Estate, in favor of a party other than Beneficiary, regardless of whether or not
the creation of such mortgage, deed of trust or other encumbrance has been
previously consented to by Beneficiary;
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
           4.1.15    Without the prior written consent of Beneficiary, Grantor
grants any easement or dedication, files any plat, condomin­ium declaration, or
restriction, or otherwise encumbers the Collateral, unless such action is
expressly permitted by the Loan Documents or does not affect the Collateral;
 
           4.1.16    The dissolution, liquidation or termination of Grantor, or
Grantor’s failure to maintain good standing in the State(s) of Delaware and
Washington, death or legal incapacity of Grantor, or any guarantor of the Loan;
or
 
           4.1.17    Any default shall occur by any guarantor under the Guaranty
Agreement.
 
    4.1.18     Any material default by grantor under any Material Contract (as
defined in the Loan Agreement) or any conservation easement, lease or other
encumbrance on the Timberlands.
 
       4.2     Rights and Remedies of the Beneficiary Upon Default.
 
          4.2.1     Acceleration of Indebtedness.  Upon the occurrence of an
Event of Default, Beneficiary may, at its option and without demand upon or
notice to the Grantor, declare all or any part of the Obligations to be
immediately due and payable, whereupon all such Obligations shall become due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived by the Grantor (provided, that all Obligations shall
be automatically due and payable upon an Event of Default described in either
subsection 4.1.5 or 4.1.6 above), and the Beneficiary may immediately enforce
payment of all such amounts and may exercise any or all or its rights and
remedies under this Deed of Trust, the Note, any of the other Loan Documents and
applicable law and equity. The Grantor also waives any and all rights the
Grantor may have to a hearing before any judicial authority prior to the
exercise by the Beneficiary of any of its rights under this Deed of Trust, the
Note, any of the other Loan Documents and applicable law, and waives the right
to a jury in any litigation arising between Grantor and Beneficiary.  In
addition, upon the occurrence of an Event of Default Beneficiary may:
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
    (a)     In person or by agent or by a receiver appointed by a court, with or
without bringing any action or proceeding and without regard to the adequacy of
its security, the solvency of Grantor or the existence of waste, enter upon and
take possession of the Collateral, or any part thereof, in its own name or in
the name of Beneficiary, and do any acts that it deems necessary or desirable to
preserve the value, marketability or rentability of the Collateral, or part
thereof or interest therein, to increase the income therefrom or to protect the
security hereof; and, with or without taking possession of the Collateral, sue
for or otherwise collect the Rents, including those past due and unpaid, and
apply the same, less costs and expenses of operation and collection including
attorneys’ fees, upon any indebtedness secured by this Deed of Trust, all in
such order as Beneficiary may determine.  The entering upon and taking
possession of the Collateral, the collection of such Rents and the application
thereof, as aforesaid shall not cure or waive any Event of Default or notice of
default hereunder or invalidate any act done in response to such Event of
Default or pursuant to such notice of default and, notwithstanding the
continuance in possession of the Collateral, the collection, receipt and
application of Rents, Beneficiary shall be entitled to exercise every right
provided for in any of the Loan Documents or by law upon occurrence of any Event
of Default, including any right to exercise a power of sale under applicable
law;
 
    (b)     Institute a foreclosure action in accordance with the law of
Washington, or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Collateral or any
other security afforded by the Loan Documents. In the case of a judicial
proceeding, Beneficiary may proceed to final judgment and execution for the
amount of the Secured Obligations owed as of the date of the judgment, together
with all costs of suit, reasonable attorneys' fees and interest on the judgment
at the maximum rate permitted by law from the date of the judgment until
paid.  If Beneficiary is the purchaser at the foreclosure sale of the
Collateral, the foreclosure sale price shall be applied against the total amount
due Beneficiary;
 
    (c)     Institute a non-judicial foreclosure proceeding in compliance with
applicable law in effect on the date foreclosure is commenced for the Trustee to
sell the Collateral either as a whole or in separate parcels as Beneficiary may
determine at public sale or sales to the highest bidder for cash, in order to
pay the Secured Obligations.  Specifically, upon the occurrence of an Event of
Default and written request of the Beneficiary, Trustee shall sell the
Collateral or any part thereof in accordance with the Deed of Trust Act of the
State of Washington (RCW Chapter 61.24 as existing now or hereafter amended) and
the UCC, as applicable, at public auction to the highest bidder as statutorily
prescribed.  If the Collateral is sold as separate parcels, Beneficiary may
direct the order in which the parcels are sold. Trustee shall deliver to the
purchaser a Trustee's deed or deeds without covenant or warranty, express or
implied. Trustee may postpone the sale of all or any portion of the Property by
public announcement at the time and place of sale, and from time to time may
further postpone the sale by public announcement in accordance with applicable
law; and/or
 
    (d)     Proceed as to both the real and personal property in accordance with
Beneficiary’s rights and remedies in respect of the Collateral, or proceed to
sell any personal property separately and without regard to the Collateral in
accordance with Beneficiary’s rights and remedies.  Beneficiary shall have all
rights and remedies under this Deed of Trust and the other Loan Documents, at
law and in equity.
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
If an Event of Default shall have occurred and be continuing, Beneficiary, as a
matter of right and with notice to Grantor given as stated in the Loan Agreement
(but irrespective of whether such notice is received), and without regard to the
then value of the Collateral or the interest of Grantor herein, shall have the
right to apply to any court having jurisdiction to appoint a receiver or
receivers of the Collateral, and Grantor hereby irrevocably consents to such
appointment and waives notice of any application therefor.  Any such receiver or
receivers shall have all the powers and duties available to receivers under law
and all the powers and duties of Beneficiary in case of entry as provided above
and shall continue as such and exercise all such powers until the date of
confirmation of sale of the Collateral unless such receivership is sooner
terminated.
 
Beneficiary may postpone sale of all or any portion of the Collateral by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement at the time fixed by the preceding
postponement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement; or Beneficiary may, in its
discretion, give a new notice of sale.  Beneficiary may rescind any such notice
of default at any time before Beneficiary’s sale.  The exercise by Beneficiary
of the right of rescission shall not constitute a waiver of any default and
demand for sale, or notices of default and of election to cause the Collateral
to be sold, nor otherwise affect the Note or this Deed of Trust, or any of the
rights, obligations or remedies of Beneficiary hereunder.
 
In the event the foreclosure sale is not concluded and Beneficiary has allowed
Grantor to cure any and all defaults occasioned hereunder, Grantor shall pay to
Beneficiary all costs and expenses incurred by Beneficiary as a result of
Grantor’s default, including reasonable attorneys’ fees.
 
In the event of a sale of the Collateral or any part thereof, and the execution
of a deed or deeds therefor, the recital therein of default, and of the giving
of notice of sale, and of a demand by Beneficiary, or its successors or assigns,
that such sale should be made, shall be conclusive proof of such default, and of
the due giving of such notice, and that the sale was regularly and validly made
on due and proper demand by Beneficiary, its successors or assigns; and any such
deed or deeds with such recitals therein and otherwise conforming with
applicable law shall be effectual and conclusive against Grantor, its successors
and assigns, and all other persons; and the receipt for the purchase money
recited or contained in any deed executed to the purchaser as aforesaid shall be
sufficient discharge to such purchaser from all obligations to see to the proper
application of the purchase money.
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
After the date of any trustee’s sale at which the Beneficiary or any affiliate
of the Beneficiary is the successful bidder, or after the date of the Lender’s
or such affiliate’s acceptance of a deed in lieu thereof (either such date, the
“Sale Date”), the Grantor shall remain personally liable to the Lender for the
repayment of Indebtedness.  Any deficiency for which Grantor is liable hereunder
shall bear interest at the Default Rate from the Sale Date to and including the
date of payment.
 
4.2.2     Personal Property Collateral.  Without limiting the generality of the
foregoing, on the happening of any Event of Default or at any time thereafter,
the Beneficiary shall have and may exercise with respect to the personal
property and other non-real estate collateral included in the UCC Collateral all
rights, remedies and powers of a secured party under the Code with reference to
the UCC Collateral or any other items in which a security interest has been
granted herein, including without limitation the right and power to sell at
public or private sale or sales or otherwise dispose of, lease or utilize the
UCC Collateral and any part or parts thereof in any manner to the fullest extent
authorized or permitted under the Code after default hereunder, without regard
to preservation of the UCC Collateral or its value and without the necessity of
a court order. The Beneficiary shall have, among other rights, the right to take
possession of the UCC Collateral and to enter upon any premises where the same
may be situated for the purpose of repossessing the same without being guilty of
trespass and without liability for damages occasioned thereby and to take any
action deemed appropriate or desirable by the Beneficiary, at its option and its
sole discretion, to repair, restore or otherwise prepare the UCC Collateral for
sale, lease or other use or disposition. At the Beneficiary’s request, the
Grantor, at Grantor’s expense, shall assemble the UCC Collateral and make the
UCC Collateral available to the Beneficiary at any place designated by the
Beneficiary.  To the extent permitted by law, the Grantor expressly waives any
notice of sale or any other disposition of the Collateral and any rights or
remedies of the Beneficiary with respect to, and the formalities prescribed by
law relative to, the sale or disposition of the Collateral or to the exercise of
any other right or remedy of the Beneficiary existing after default. To the
extent that such notice is required and cannot be waived, the Grantor agrees
that if such notice is given to the Grantor in accordance with the provisions of
Section 5.9 below, at least ten (10) days before the time of the sale or other
disposition, such notice shall be deemed reasonable and shall fully satisfy any
requirement for giving said notice.  The proceeds of any disposition of the Code
Collateral, or any part thereof, may be applied by Beneficiary to the payment of
the Obligations in such priority and proportions as Beneficiary in its
discretion shall deem proper.
 
4.2.3     Rights of Beneficiary with Respect to Rents and Leases.  Without
limiting the generality of the foregoing, upon the occurrence of an Event of
Default, or at any time thereafter:
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(a)     The Beneficiary at its option, shall have the right, power and authority
to exercise and enforce any or all of the following rights and remedies with
respect to Rents and Leases:
 
          (i)     to enforce the termination of the license granted to the
Grantor hereunder to collect the Rents, and, without taking possession, in the
Beneficiary’s own name to demand, collect, receive, sue for, attach and levy
upon the Rents (including all income received or receivable with respect to any
of the Collateral), to give proper receipts, releases and acquittances therefor,
and after deducting all necessary and reasonable costs and expenses of
collection, including reasonable attorneys’ fees, to apply the net proceeds
thereof to the Obligations in such order and amounts as the Beneficiary may
choose (or hold the same in a cash collateral reserve as security for the
Obligations);
 
          (ii)     without regard to the adequacy of the security, with or
without any action or proceeding, through any person or by agent, or by a
receiver or keeper to be appointed by court, to enter upon, take possession of,
manage and operate the property or any part thereof for the account of the
Grantor;  make, modify, enforce, cancel or accept surrender of any Lease; remove
and evict any lessee or other occupant of the Real Estate; increase or reduce
rents; cut, remove, sell and dispose of timber and exercise all rights under
deeds or contracts and otherwise do any act, or incur any cost or expense the
Beneficiary shall deem proper to protect the security hereof, as fully and to
the same extent as the Grantor could and to apply any funds to the operation and
management of the Collateral (including payment of reasonable management,
brokerage and attorneys’ fees) and payment of any Obligations in such order and
amounts as the Beneficiary may choose (or hold the same in cash collateral
reserve as security);
 
          (iii)     to require Grantor to transfer and pay over to Beneficiary
all security deposits and records thereof, together with all original Leases;
and
 
          (iv)     to take whatever legal proceedings may appear necessary or
desirable to enforce any obligation or covenant or agreement of the Grantor
under this Deed of Trust.
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(b)     the collection of the Rents and application thereof (or holding thereof
in reserve) as aforesaid or the entry upon and taking possession of the
Collateral or both shall not cure or waive any default or waive, modify or
affect any notice of default under this Deed of Trust, or invalidate any act
done pursuant to such notice, and the enforcement of such right or remedy by the
Beneficiary, once exercised, shall continue for so long as the Beneficiary shall
elect, notwithstanding that the collection and application aforesaid of the
Rents may have cured the original default. If the Beneficiary shall thereafter
elect to discontinue the exercise of any such right or remedy, the same or any
other right or remedy hereunder may be reasserted at any time and from time to
time following any subsequent default.
 
4.2.4     Application of Proceeds.  All payments received by the Beneficiary as
proceeds of the Collateral, or any part thereof, as well as any and all amounts
realized by the Beneficiary in connection with the enforcement of any right or
remedy under or with respect to this Deed of Trust, shall be applied by the
Beneficiary as follows (except as otherwise required by law): (i) to the payment
of all necessary expenses of the Beneficiary and the Trustee incident to the
execution of any foreclosure sale or sales or other remedies under this Deed of
Trust, including attorneys’ fees, appraisal fees, title search fees, and
foreclosure notice costs, (ii) to the payment in full of any of the Obligations
that is then due and payable (including without limitation principal, accrued
interest and all other sums secured hereby) and to the payment of attorneys’
fees as provided herein and in the Note and the other Loan Documents, all in
such order as the Beneficiary may elect in its sole discretion, and (iii) the
remainder, if any, shall be paid to the Grantor or such other person or persons
as may be entitled thereto by law, after deducting therefrom the cost of
ascertaining their identity.
 
4.2.5     Venue.  Any other provisions of this Deed of Trust to the contrary
notwithstanding, any action to enforce or foreclose this Deed of Trust may be
pursued and any judicial or nonjudicial foreclosure sale of the Real Estate may
be held in any county in which any portion of the Real Estate is located without
a corollary action, proceeding or sale in any other county.
 
4.2.6     Waiver of Appraisement Laws.  The Grantor waives, to the fullest
extent permitted by law, the benefit of all laws now existing or hereafter
enacted providing for (i) any appraisement before sale of any portion of the
Collateral (commonly known as appraisement laws), or (ii) any extension of time
for the enforcement of the collection of the Obligations or any creation or
extension of a period of redemption from any sale made in collecting the
Obligations (commonly known as stay laws and redemption laws).
 
4.2.7     Prerequisites of Sales.  In case of any sale of the Collateral as
authorized by this Section 4.2, all prerequisites to the sale shall be presumed
to have been performed, and in any conveyance given hereunder all statements of
facts, or other recitals therein made, as to the nonpayment of any of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as prima facie evidence that the facts so stated or recited are true.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
4.2.8     Applicable Maturities.  It is specifically understood and agreed that
the foregoing acceleration provisions will be applicable not only to the
maturities recited in the original Note(s) but also to any substituted
maturities created by extension or renewal.  The failure of the holder(s) of the
secured indebtedness to declare an acceleration of maturities when a ground
therefor exists, even though such forbearance may be repeated from time to time,
will not constitute a waiver of the right of such holder(s) to accelerate
maturities upon a recurrence of the same ground therefor; nor will the act of
such holder(s) in remedying any condition resulting from declaring an
acceleration of maturities by reason of such default.
 
4.2.9     Expenses.  If Beneficiary shall expend any sum or sums for the
protection of any of the Collateral or the lien of this Deed of Trust as a
result of Grantor’s failure to perform its obligations hereunder (such
Beneficiary to have uncontrolled discretion as to the necessity of making any
such expenditures), the repayment of such sum or sums on demand (with interest
thereon at the highest rate allowed by law from the date of each expenditure)
shall be the personal obligation of the Grantor; and such obligation to repay
will constitute a part of the indebtedness secured hereby.  The expenditures
thus made reimbursable will include, without limitation, taxes, special
improvement assessments, insurance premiums, repairs and maintenance expenses,
security expenditures, sums paid to discharge prior liens, rents on premises in
which mortgaged personalty may be situated, etc.  The cost of any abstract or
supplemental abstract procured by Beneficiary to facilitate foreclosure will
also constitute a part of the reimbursable expenses secured hereby.
 
4.2.10     Indemnification of Trustee.  Except for gross negligence and willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment.  Trustee may rely on any document believed by it in good faith to be
genuine.  All money received by Trustee shall be held in trust, but need not be
segregated (except to the extent required by law), until used or applied as
provided in this Deed of Trust. Trustee shall not be liable for interest on the
money.  Grantor shall protect, indemnify and hold harmless Trustee against all
liability and expenses which Trustee may incur in the performance of its duties.
 
4.2.11     Actions of Trustee. At any time, upon written request of Beneficiary
and presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any entity or the Grantor for payment of the
Secured Obligations or the effect of this Deed of Trust upon the remainder of
the Collateral, Trustee may take such actions as Beneficiary may request which
are permitted by this Deed of Trust or by applicable law.
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
          4.2.12     Substitution of Trustee.  Beneficiary has the power and
shall be entitled, at any time and from time to time, to remove Trustee or any
successor trustee and to appoint another trustee in the place of Trustee or a
successor trustee, by an instrument recorded in the recorder’s office of the
county or counties where the Collateral is located.  The recorded instrument
shall be conclusive proof of the proper substitution and appointment of the
successor Trustee without the necessity of any conveyance from the predecessor
Trustee.
 
4.3     Advances by Beneficiary.  If the Grantor shall fail to comply with the
provisions hereof with respect to the securing of insurance, the payment of
taxes, assessments and other charges, the keeping of the Collateral in repair,
the performance of the Grantor’s obligations under any lease, the payment of any
prior mortgages, or the protection of any of the Collateral or the lien of this
Deed of Trust or the performance of any other term or covenant herein contained,
the Beneficiary may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Grantor (such Beneficiary to
have uncontrolled discretion as to the necessity of making any such
expenditures), and shall have the right to enter upon the Collateral for such
purpose and to take all such action as it may deem necessary or
appropriate.  The repayment of any such sum or sums on demand (with interest
thereon at the highest rate allowed by law from the date of each expenditure)
shall be the personal obligation of the Grantor; and such obligation to repay
will constitute a part of the indebtedness secured hereby.  The expenditures
thus made reimbursable shall include, without limitation, taxes, special
improvement assessments, insurance premiums, repairs and maintenance expenses,
security expenditures, sums paid to discharge prior liens, and rents on premises
in which mortgaged personalty may be situated.  The Grantor agrees to repay all
such sums advanced upon demand, with interest from the date such advances are
made at the Default Rate as provided for and as defined in the Note, or the
highest rate permitted by law, whichever shall be less, and all sums so advanced
with interest shall constitute Obligations and shall be secured hereby.  The
cost of any title abstract or report or supplemental abstract or report procured
by Beneficiary to facilitate foreclosure will also constitute a part of the
reimbursable expenses secured hereby.
 
4.4     Other Rights.  Beneficiary may exercise any and all other rights,
remedies and recourses granted under the Loan Documents or now or hereafter
existing in equity or at law for the protection and preservation of the
Collateral.
 
4.5     Remedies Cumulative, Concurrent and Nonexclusive.  Beneficiary shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including, without limitation, those granted by the
Code and applicable to the Collateral, or any portion thereof), and same
(1) shall be cumulative and concurrent, (2) may be pursued separately,
successively or concurrently against Grantor or others obligated for the
Obligations, or any part thereof or against any one or more of them, or against
the Collateral, at the sole discretion of Beneficiary, (3) may be exercised as
often as occasion therefor shall arise, it being agreed by Grantor that the
exercise of or failure to exercise any of same shall in no event be construed as
a waiver or release thereof or of any other right, rem­edy or recourse, and
(4) are intended to be, and shall be, nonexclusive.
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
4.6     General Remedies.  If an Event of Default shall have occurred and be
then in existence, Beneficiary may take such action, without notice or demand,
as it shall deem advisable to protect and enforce its rights against Grantor and
in and to the Collateral or any part thereof or interest therein, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Beneficiary may determine, in
its sole discretion, without impairing or otherwise affecting the other rights
and remedies of Beneficiary:  (i) enter into or upon the Collateral, either
personally or by its agents, nominees or attorneys and dispossess Grantor and
its agents and servants therefrom, and thereupon Beneficiary may (A) use,
operate, manage, control, insure, maintain, repair, restore, harvest and sell
timber and otherwise deal with all and every part of the Collateral and conduct
the business thereat, (B) complete any construction on the Collateral in such
manner and form as Beneficiary deems advisable, (C) make alterations, additions,
renewals, replacements and improvements to or on the Collateral, (D) exercise
all rights and powers of Grantor with respect to the Collateral, whether in the
name of Grantor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify, timber sales contracts, stumpage sale agreements,
leases, and other agreements and demand, sue for, collect and receive all
earnings, revenues, rents, issues, profits and other income of the Collateral
and every part thereof and (E) receive and collect the receipts from the
Collateral, give proper receipts, releases and acquittances therefore, and apply
the same to the payment of the Secured Obligations, after deducting therefrom
all expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the aforesaid operations and all amounts necessary to pay the
taxes, assessments, insurance and other charges in connection with the
Collateral, as well as just and reasonable compensation for the services of the
Beneficiary and its counsel, agents and employees, or (ii) institute proceedings
for the complete foreclosure of this Deed of Trust in which case the Collateral
may be sold for cash or upon credit in one or more parcels, or (iii) with or
without entry, to the extent permitted and pursuant to the procedures provided
by applicable law, institute proceedings for the partial foreclosure of this
Deed of Trust for the portion of the Secured Obligations then due and payable,
subject to the continuing lien of this Deed of Trust for the balance of the
Secured Obligations not then due, or (iv) sell for cash or upon credit the
Collateral or any part thereof and all or any part of any estate, claim, demand,
right, title and interest of Grantor therein and rights of redemption thereof,
pursuant to power of sale or otherwise, at one or more sales, as an entirety or
in parcels, at such time and place, upon such terms and after such notice
thereof as may be required or permitted by law, and in the event of a sale, by
foreclosure or otherwise, of less than all of the Collateral, this Deed of Trust
shall continue as a lien on the remaining portion of or estate in the
Collateral, or (v) institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained herein or
in the Note or any other Loan Document, or (vi) recover judgment on the Note or
any guaranty either before, during or after any proceedings for the enforcement
of this Deed of Trust or (vii) pursue such other remedies as Beneficiary may
have under applicable law or equity.  Further, once Beneficiary has exercised
any of its rights or remedies hereunder, or under the Loan Documents, during the
existence of an Event of Default, all actions theretofore or thereafter taken by
Beneficiary in pursuit of such rights and remedies shall not be affected by any
cure of such Event of Default, unless Beneficiary shall accept the cure and
terminate pursuit of any such right or remedy, in which case, the parties shall
be restored to their position which existed prior to Beneficiary’s exercise of
its rights or remedies.
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
5.     MISCELLANEOUS PROVISIONS
 
    5.1     Waiver and Election.  The exercise by the Beneficiary of any right,
power or remedy given under the terms of this Deed of Trust shall not be
considered as a waiver of the right to exercise any other right, power or remedy
given herein, and the filing of a suit to foreclose the lien, security interest
and assignment granted by this Deed of Trust, either on any matured portion of
the Obligations or for the whole of the Obligations, shall not be considered an
election so as to preclude foreclosure under power of sale after a dismissal of
the suit; nor shall the publication of notices for foreclosure preclude the
prosecution of a later suit thereon. No failure or delay on the part of the
Beneficiary in exercising any right, power or remedy under this Deed of Trust
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder or thereunder. The
remedies provided in this Deed of Trust and in the other Loan Documents are
cumulative and not exclusive of any remedies provided by law. No amendment,
modification, termination or waiver of any provisions of this Deed of Trust or
any of the Loan Documents, nor consent to any departure by the Grantor
therefrom, shall be effective unless the same shall be in writing and signed by
an executive officer of the Beneficiary, and then such waiver or consent shall
be effective only in this specific instance and for the specific purpose for
which given. No notice to or demand on the Grantor in any case shall entitle the
Grantor to any other or further notice or demand in similar or other
circumstances. The Grantor expressly waives the right to any notice of the
assignment of the Note or this Deed of Trust and the right to enforce the
provisions of any applicable law requiring such notice.
 
    5.2     Landlord-Tenant Relationship.  Any sale of the Collateral under this
Deed of Trust shall, without further notice, create the relationship of landlord
and tenant at sufferance between the purchaser and the Grantor.
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
    5.3     Enforceability.  If any provision of this Deed of Trust is held to
be illegal, invalid, or unenforceable under present or future laws effective
while this Deed of Trust is in effect, the legality, validity and enforceability
of the remaining provisions of this Deed of Trust shall not be affected thereby,
and in lieu of each such illegal, invalid or unenforceable provision there shall
be added automatically as a part of this Deed of Trust a provision that is
legal, valid and enforceable and as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.
 
    5.4     Application of Payments.  If the lien, assignment or security
interest created by this Deed of Trust is invalid or unenforceable as to any
part of the Obligations or is invalid or unenforceable as to any part of the
Collateral, the unsecured or partially secured portion of the Obligations shall
be completely paid prior to the payment of the remaining secured or partially
secured portion of the Obligations, and all payments made on the Obligations,
whether voluntary or under foreclosure or other enforcement action or
procedures, shall be considered to have been first paid on and applied to the
full payment of that portion of the Obligations that is not secured or not fully
secured by said lien, assignment or security interest created hereby.
 
    5.5     Applicable Law.  This Deed of Trust shall be, and the Loan Agreement
provides that it is to be, governed by, construed and enforced in accordance
with the laws of the State of Washington, without regard to conflicts-of-law
rules and principles. Notwithstanding such provisions, however: (i) matters
respecting (a) title to the Real Estate, (b) the creation, perfection and
priority of liens against the Real Estate, (c) the procedures for and the
effects of the judicial or nonjudicial foreclosure of liens against the Real
Estate, (d) the availability of deficiency judgments or other remedies under any
of the documents evidencing, securing or guarantying the Loan or any indemnities
executed in connection with the Loan or the Real Estate prior to, concurrently
with or following a judicial or nonjudicial foreclosure, and (e) the extent to
which any rights or equities of redemption of the Real Estate exist shall be
governed by, and construed and enforced in accordance with, the internal law of
the State of Washington without giving effect to the conflicts-of-law rules and
principles of such state, (ii) Grantor agrees that Beneficiary, its respective
successors and assigns shall have the right to seek a deficiency judgment
against Grantor in other states or foreign jurisdictions; and (iii) Grantor
agrees that, to the extent Beneficiary or any of its successors and assigns
obtains a deficiency judgment in any other state or foreign jurisdiction, such
party shall have the right to enforce such judgment in Washington as well as in
other states or foreign jurisdictions.
 
    5.6     Meaning of Particular Terms.  Whenever used, the singular number
shall include the plural and the plural, the singular, the pronouns of one
gender shall include all genders; and the words “Grantor” and “Beneficiary,”
shall include their respective heirs, personal representatives, successors and
assigns.  The term “Grantor” as used in this Deed of Trust refers to each of the
undersigned, jointly and severally, whether one or more natural persons,
partnerships, limited liability companies, corporations, associations, trusts or
other entities or organizations.
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
    5.7     Release or Extension by Beneficiary.  The Beneficiary, without
notice to the Grantor and without in any way affecting the rights of the
Beneficiary hereunder as to any part of the Collateral not expressly released,
may release any part of the Collateral or any person liable for any of the
Obligations and may agree with any party with an interest in the Collateral to
extend the time for payment of all or any part of the Obligations or to waive
the prompt and full performance of any term, condition or covenant of the Note,
any of the Loan Documents, this Deed of Trust or any other instrument evidencing
or securing any of the Obligations.
 
    5.8     Partial Payments.  Acceptance by the Beneficiary of any payment of
less than the full amount due on the Obligations shall be deemed acceptance on
account only, and the failure of the Grantor to pay the entire amount then due
shall be and continue to constitute an Event of Default, and at any time
thereafter and until the entire amount due on the Obligations has been paid, the
Beneficiary shall be entitled to exercise all rights conferred on it by the
terms of this Deed of Trust in case of the occurrence of an Event of Default.
 
    5.9     Addresses for Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and shall be sent
either by United States mail, certified with return receipt requested, to the
applicable party at its address indicated on the first page of this Deed of
Trust, or shall be sent in accordance with the Loan Agreement, and shall be
deemed given upon receipt or refusal to accept, and any party may designate
another address in accordance with the Loan Agreement.
 
    5.10     Absence of Obligations of Beneficiary With Respect to Collateral.  
Notwithstanding anything in this Deed of Trust to the contrary, (1) to the
extent permitted by applicable law, the Collateral is comprised of Grantor’s
rights, title and interests therein but not its obligations, duties or
liabilities pertaining thereto, (2) Beneficiary shall not assume, be deemed to
assume or have any obligations, duties or liabilities in connection with any of
the items described in connection with the definition of “Collateral” herein,
either prior to or after obtaining title to such Collateral, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and this Deed of Trust shall not be deemed to confer on the Beneficiary any
duties or obligations that would make the Beneficiary directly or derivatively
liable for any person’s negligent, reckless or willful conduct related thereto,
and (3) Beneficiary may, at any time prior to or after the acquisition of title
to any portion of the Collateral, advise any party in writing as to the extent
of Beneficiary’s interest therein and/or expressly disaffirm in writing any
rights, interests, obligations, duties and/or liabilities with respect to such
Collateral or matters related thereto.  Without limiting the generality of the
foregoing, it is understood and agreed that Beneficiary shall have no
obligations, duties or liabilities prior to or after acquisition of title to any
portion of the Collateral, as lessee under any lease or purchaser or seller
under any contract or option unless Beneficiary elects otherwise by written
notification.  The Grantor agrees to defend, indemnify and save harmless the
Beneficiary from and against any and all claims, causes of action and judgments
relating to the Grantor’s performance of the Grantor’s duties, responsibilities
and obligations under Leases and with respect to the Real Estate.
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
    5.11     Expenses.  The Grantor shall pay all costs and expenses incurred by
the Beneficiary in connection with preparing and recording this Deed of Trust.
 
    5.12     Titles.  All section, paragraph, subparagraph or other titles
contained in this Deed of Trust are for reference purposes only, and this Deed
of Trust shall be construed without reference to said titles.
 
    5.13     Construction.  This Deed of Trust may be construed as a deed of
trust, mortgage, chattel mortgage, conveyance, assignment, security agreement,
pledge, financing statement, hypothecation, or contract, or any one or more of
them, in order fully to effectuate the lien, security interest and assignment
created hereby and the purposes and agreements herein set forth.
 
    5.14     Collection Costs.  The Grantor agrees to pay all costs, including
reasonable attorneys’ fees, incurred by the Beneficiary in enforcing the
Beneficiary’s rights hereunder and in collecting or securing, or attempting to
collect or secure, the Obligations, or any part thereof, or in defending or
attempting to defend the priority of this Deed of Trust against any lien on the
Collateral, or any part thereof, unless this Deed of Trust is herein expressly
made subject to any such lien; and all costs incurred in the foreclosure of this
Deed of Trust, either under the power of sale contained herein, or by virtue of
the decree of any court of competent jurisdiction. The full amount of such costs
incurred by the Beneficiary shall be a part of the Obligations, and shall bear
interest at the rate provided in the Note or such lesser amount as shall be the
maximum amount permitted by law, and shall be secured by this Deed of Trust.
 
    5.15     Defeasance.  If (1) the Note is no longer in effect and has been
terminated by reason of the payment in full of the amounts covered thereby; and
(2) the Grantor shall: (a) have paid in full (i) all of the Obligations (as
defined herein), including but not limited to all sums (principal, interest,
premium and charges) payable under the Note and any and all extensions and
renewals of the same; and (ii) all sums becoming due and payable by the Grantor
under the terms of this Deed of Trust, including but not limited to advancements
made by the Beneficiary pursuant to the terms and conditions of this Deed of
Trust and (b) have kept and performed each and every obligation, covenant, duty,
condition and agreement herein and in the Note imposed on or agreed to by the
Grantor; then this conveyance and the grants and conveyances contained herein
shall become null and void, and the Collateral shall revert to the Grantor, and
the entire estate, right, title and interest of the Beneficiary will thereupon
cease; and the Beneficiary in such case shall, upon the request of the Grantor
and at the Grantor’s cost and expense, deliver to the Grantor proper
instrument(s) acknowledging satisfaction of this instrument; otherwise, this
Deed of Trust shall remain in full force and effect.  No release or modification
of this conveyance, or of the lien, security interest or assignment created and
evidenced thereby, shall be valid unless executed by Beneficiary.
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
    5.16     Change in Ownership.  If the ownership (legal or beneficial) of the
Collateral or any part thereof becomes vested in a person or entity other than
Grantor, or in the event of a change of any ownership of Grantor legal or
beneficial, Beneficiary may, without notice to Grantor, deal with such successor
or successors in interest with reference to this Deed of Trust and to the
Obligations in the same manner as with Grantor without in any way vitiating or
discharging Grantor’s liability hereunder or upon the Obligations and without
affecting any default created hereunder by such ownership change, including,
without limitation, all of Beneficiary’s rights and remedies arising from such
default.  No sale of the Collateral, and no forbearance on the part of
Beneficiary, and no extension of the time for the payment of the Obligations,
shall operate to release or affect the original liability of Grantor.
 
    5.17     Partial Release of Lien, Extension, etc.  Any part of the
Collateral or any other property which is security for the Loan may be released
by Beneficiary without affecting the lien, security interest and assignment
hereof against the remainder.  The lien, security interest and other rights
granted hereby shall not affect or be affected by any other security taken for
the Obligations.  The taking of additional secu­rity, or the extension or
renewal of the Obligations or any part thereof, shall not release or impair the
lien, security interest and other rights granted hereby, or affect the liability
of any endorser or guarantor or improve the right of any permitted junior
lienholder; and this Deed of Trust, as well as any instrument given to secure
any renewal or extension of the Obligations, or any part thereof, shall be and
remain a first and prior lien, except as otherwise provided herein, on all of
the Collateral not expressly released until the Obligations are satisfied.
 
    5.18     Modification or Termination.  The Deed of Trust may only be
modified or amended by a written instrument or instruments executed by Grantor
and Beneficiary.  Any alleged modification or amendment that is not so
documented shall not be effective as to any party.
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
6.     WAIVERS.
 
The obligations of Grantor hereunder shall remain in full force and shall not be
impaired by:  (i) any express or implied modification, renewal, extension or
acceleration of or to the Loan Agreement, the Note, any other Loan Document and
all environmental indemnity agreements or guaranties executed by Grantor or any
other party; (ii) any exercise or non-exercise by Lender of any right or
privilege under any of the Loan Documents; (iii) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Grantor, or any member or Affiliate of Grantor, or any
guarantor, or any action taken with respect to this Deed of Trust by any trustee
or receiver or by any court in any such proceeding, whether or not Grantor shall
have had notice or knowledge of any of the foregoing; (iv) any release, waiver
or discharge of Grantor or any endorser or guarantor from liability under any of
the Loan Documents or any Grantor’s grant to Lender of a security interest, lien
or encumbrance in any of Grantor’s Property; (v) any subordination, compromise,
settlement, release (by operation of law or otherwise), discharge, compound,
collection, or liquidation of any of the Loan Documents or any Premises
described in any of the Loan Documents or otherwise, or any substitution with
respect thereto; (vi) any assignment or other transfer of any of the Loan
Documents, in whole or in part; (vii) any acceptance of partial performance of
any of the obligations of Grantor or any other party under the Loan Documents;
(viii) any consent to the transfer of any Premises described in the Loan
Documents or otherwise; and (ix) any bid or purchase at any sale of the Premises
described in the Loan Documents or otherwise.
 
Grantor unconditionally waives the following defenses to enforcement of this
Deed of Trust:  (i) all presentments, demands, demands for performance, notices
of nonperformance, protests, notices of protest, dishonor, nonpayment, partial
payment, default and protest, notices of acceptance of this Deed of Trust and
all other notices and formalities to which the Grantor may be entitled (except
for notices which are specifically required by this Deed of Trust and the other
Loan Documents); (ii) any right to require Lender to proceed against Grantor or
any guarantor or to proceed against or exhaust any Premises or other Collateral
described in the Loan Documents; (iii) any defense arising by reason of any
invalidity or unenforceability of any of the Loan Documents or any disability of
Grantor or any guarantor; (iv) any defense arising by reason of the manner in
which Lender has exercised its remedies under the Loan Documents; (v) any
defense based upon an election of remedies by Lender; (vi) any duty of Lender to
advise Grantor of any information known to Lender regarding the financial
condition of Grantor or any guarantor and all other circumstances affecting
Grantor’s ability to perform its obligations to Lender, it being agreed that
Grantor assumes the responsibility for being and keeping informed regarding such
condition or any such circumstances; (vii) any right of subrogation and any
rights to enforce any remedy which Lender now has or may hereafter have against
Grantor or any guarantor and any benefit of, and any right to participate in,
any security now or hereafter held by Lender; (viii) any suretyship defenses
available under applicable law; and (ix) to the extent permitted by law, any
right to assert against Lender any legal or equitable defense, counterclaim, set
off, crossclaim or right of contribution which any Grantor may now or at any
time or times hereafter have against any other party which is liable to perform
any of the obligations of Grantor hereunder.
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
7.     ADDITIONAL COVENANTS AND AGREEMENTS OF GRANTOR.  The Grantor covenants
and agrees that, until the Obligations are paid in full and this Deed of Trust
is satisfied in writing by the Beneficiary:
 
    7.1     Additional Security Documents.  Grantor has heretofore executed and
delivered, and will hereafter execute and deliver, to or for the benefit of
Beneficiary certain other mortgages, deeds of trust and other documents and
instruments encumbering or relating to certain other property of Grantor located
in the State of Oregon as additional security for the Obligations (collectively,
sometimes, the “Additional Mortgages”).  The Additional Mortgages and this Deed
of Trust shall each and all constitute security for the Note, the Indebtedness
referred to therein and the Obligations.  If there should be an Event of Default
in any of the terms, conditions or obligations of any of the Additional
Mortgages, such default shall constitute an Event of Default under this Deed of
Trust.  The Beneficiary, whether acting as a fiduciary or otherwise, may
foreclose or otherwise enforce such security, enforce its rights, powers and
remedies with respect to, and realize upon, such security or such guaranty or
otherwise enforce its rights, powers and remedies with respect to, and realize
upon, such security, either before or concurrently with or after a foreclosure
or other enforcement of this Deed of Trust, any other such security or any of
the other Loan Documents (whether or not every aspect of any such foreclosure or
other enforcement may be commercially reasonable), all without impairing or
being deemed to have waived any rights , benefits, liens or security evidenced
by or arising under or in connection with this Deed of Trust, any other such
security or any of the other Loan Documents, and without being deemed to have
made an election thereby or to have accepted the benefits of such security (or
the proceeds thereof) in full settlement of the Obligations and of its rights
with respect thereto.  No judgment, order or decree rendered against Grantor
with respect to any such other security or any of the other Loan Documents,
whether rendered in the State in which the Collateral is situated or elsewhere,
shall in any manner affect the security of this Deed of Trust, and any
deficiency or other debt represented by any such judgment, order or decree
shall, to the extent permitted by law, be secured by this Deed of Trust to the
same extent that the Obligations shall have been secured by this Deed of Trust
prior to the rendering of such judgment, order or decree.  Grantor for itself
and for any and all persons who may at any time claim through or under Grantor
or who hereafter may otherwise acquire any interest in or title to all or any
part of the Collateral or any other security for the Obligations, hereby
irrevocably waives and releases, to the extent permitted by law, all benefit of
any and all laws that would limit or prohibit the effectiveness of anything set
forth in this Section.
 
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
    Notwithstanding anything contained herein to the contrary, Beneficiary shall
be under no duty to Grantor or any other person or entity, including, without
limitation, any holder of a junior, senior or subordinate mortgage or
encumbrance on the Collateral or any part thereof or on any other security held
by Beneficiary, to exercise, exhaust or first resort to all or any of the
rights, powers and remedies available to Beneficiary, whether under this Deed of
Trust, the other Loan Documents or the Additional Mortgages prior to the sale of
the Collateral or any other enforcement of this Deed of Trust.  Furthermore,
Grantor and such other persons and entities waive all rights relating to
marshaling and agree that Beneficiary shall not be compelled to release any part
of the security of this Deed of Trust, the other Loan Documents or the
Additional Mortgages or be prevented from foreclosing or enforcing this Deed of
Trust, the other Loan Documents or the Additional Mortgages upon all or any part
of such security unless the Obligations shall have been paid in full and that
Beneficiary shall not be compelled to accept or allow any apportionment of the
Obligations to or among any of the property encumbered by this Deed of Trust,
the other Loan Documents or the Additional Mortgages.
 
    7.2     After Acquired Collateral.  Grantor covenants and agrees that, if
and to the extent that any of its respective rights, titles, estates and
interests in any of the Collateral is not acquired until after delivery of this
Deed of Trust, this Deed of Trust shall nonetheless apply thereto and the
security interest of Beneficiary hereby created shall attach to such Collateral
at the same time as Grantor acquires rights therein, without the necessity of
any further mortgage, charge, pledge, assignment or assurance and thereafter
such Collateral shall be subject to the security interests created under this
Deed of Trust.
 
    7.3     Remedies Not Exclusive.  Beneficiary shall be entitled to enforce
payment and performance of the Obligations and to exercise all rights and powers
under this Deed of Trust or under the Note and other Loan Documents or any other
agreement executed in connection herewith or any laws now or hereafter in force,
notwithstanding some or all of the such indebtedness and Obligations may now or
hereafter be otherwise secured, whether by mortgage, deed of trust, pledge,
lien, assignment or otherwise.  Neither the acceptance of this Deed of Trust nor
its enforcement, whether by court action or other powers herein contained, shall
prejudice or in any manner affect Beneficiary’s right to realize upon or enforce
any other security now or hereafter held by Beneficiary, it being agreed that
Beneficiary shall be entitled to enforce this Deed of Trust and any other
security now or hereafter held by Beneficiary in such order and manner as
Beneficiary may in its sole and absolute discretion determine.  No remedy herein
conferred upon or reserved to Beneficiary is intended to be exclusive of any
other remedy herein or by law provided or permitted, but shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute.  Every power or remedy provided
under this Deed of Trust to Beneficiary or to which it may be otherwise
entitled, may be exercised, concurrently or independently, from time to time and
as often as may be deemed expedient by Beneficiary and Beneficiary may pursue
inconsistent remedies, and no action hereunder by Beneficiary shall be deemed to
prejudice Beneficiary’s right thereafter to foreclose this Deed of
Trust.  Nothing herein and no action of Beneficiary shall be construed as an
election to proceed under any provision to the exclusion of any other provision
or as prohibiting Beneficiary from seeking a deficiency judgment against Grantor
to the extent such action is permitted by law.
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
    7.4     Waiver of Marshaling and Certain Rights.  Grantor agrees, to the
extent permitted by law, that neither Grantor nor any person at any time
claiming through or under Grantor shall set up, claim or seek to take advantage
of any appraisement, valuation, stay, notice of election to accelerate, mature
or declare due the Obligations, extension, redemption or moratorium laws, any
right of division or discussion, or any exemption from execution or sale, now or
hereafter in force, in order to prevent or hinder the enforcement of this Deed
of Trust after the occurrence of any Event of Default, the final and absolute
sale of all or any part of the Collateral or the final and absolute putting into
possession thereof, immediately after any such sale, of the purchaser or
purchasers at such sale or the enforcement of any other rights or remedies of
Beneficiary under this Deed of Trust or any other Loan Documents.  Grantor, for
itself and for all who may at any time claim through or under Grantor or who
hereafter may otherwise acquire any interest in or title to all or any part of
the Collateral, hereby waives, releases and renounces to the extent permitted by
law, all benefit of any such law or laws, any and all rights of redemption from
sale under any power of sale permitted by law or pursuant to any judgment, order
or decree of foreclosure of this Deed of Trust, and any and all right to have
the assets constituting the Collateral marshaled upon any foreclosure or other
enforcement of this Deed of Trust or to direct the order in which any of the
Collateral shall be sold in the event of any sale or sales pursuant hereto, and
all homestead and exemption rights under any applicable laws, as well as rights
regarding the administration of estates of decedents or any other rights which
might defeat, reduce or affect the right of Beneficiary to sell the Collateral
for the collection of its obligations.  Beneficiary or any court having
jurisdiction to exercise or enforce rights with respect to this Deed of Trust
may sell the Collateral in part or as an entirety.  Beneficiary shall not be
required to accept any part or parts of the Collateral in satisfaction of all or
any part of the Secured Obligations.  Beneficiary shall not be required to
accept any apportionment of the Secured Obligations to or among any part or
parts of the Collateral.  If any law now in force of which Grantor might take
advantage despite this Section shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.
 
    7.5     Statute of Limitations.  Grantor hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment of any and all Secured Obligations secured
by this Deed of Trust.
 
    7.6     Time of Essence.  Time is of the essence of the obligations of
Grantor in this Deed of Trust and each and every term, covenant and condition
made herein by or applicable to Grantor.
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
    7.7     Timber Management and Release Provisions.  If no Event of Default
has occurred and is continuing, Grantor may cut, or allow others to cut, Timber
from the Premises on the conditions set forth in the Loan Agreement.
 
    7.8     Counterparts.  Multiple copies of this Deed of Trust may be executed
by Grantor for recordation in each county in which any portion of the Real
Estate is located, all of which shall constitute but one grant and deed of
trust.
 
    ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.
 
(signatures follow on next page)


 
 
 
- 48 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Grantor has executed this instrument as of the day and year
first written above.



 
GRANTOR:
 
ORM TIMBER OPERATING
COMPANY II, LLC, a Delaware
limited liability company
 
By:       Olympic Resource Management
      LLC, a Washington limited
      liability company
      Its Manager
 
 
             By:                                                           
       David L. Nunes
       President & Chief Executive Officer
 
   

 
 
 
 
Signature Page

 
 

--------------------------------------------------------------------------------

 


STATE OF WASHINGTON   )
                )ss.
COUNTY OF ___________  )


On this _____ day of August, 2010, before me personally appeared DAVID L. NUNES,
to me known to be the President and Chief Executive Officer of Olympic Resource
Management, LLC, a Washington limited liability company and the Manager of ORM
Timber Operating Company II, LLC, the Delaware limited liability company that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said companies, for the uses and
purposes therein mentioned, and on oath stated that he was authorized to execute
said instrument on behalf of Olympic Resource Management, LLC, and that he was
authorized to do so on behalf of ORM Timber Operating Company II, LLC.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.







 
Signature:____________________________
     
Name (Print):__________________________
     
NOTARY PUBLIC in and for the State
 
of Washington, residing at_______________
 
My appointment expires:_________________



 
 
 
Signature Page
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A


PROPERTY DESCRIPTION


RIFFE LAKE:


THE FOLLOWING DESCRIBED PROPERTY IN SITUATED IN LEWIS COUNTY WASHINGTON:


PARCEL 1


South half of the northwest quarter; the southwest quarter; the west half of the
southeast quarter of Section 4, Township 11 North, Range 5 East, W.M., Lewis
County, Washington.


PARCEL 2


ALL of Section 8, Township 11 North, Range 5 East, W.M., Lewis County,
Washington.
EXCEPT the southeast quarter of said Section 8.


PARCEL 3


ALL of Section 9, Township 11 North, Range 5 East, W.M., Lewis County,
Washington.


PARCEL 4


ALL of Section 17, Township 11 North, Range 5 East, W.M., Lewis County,
Washington.


PARCEL 5


Southwest quarter of the northeast quarter; the west half of the southwest
quarter; the north half of the southeast quarter; Government Lots 5-11 inclusive
in Section 3, Township 11 North, Range 6 East, W.M., Lewis County, Washington.
TOGETHER WITH those easement rights as disclosed by that document recorded June
17, 1968, under Auditor's File No. 724363.


PARCEL 6


Government Lots 1-4 inclusive, 8 and 9 in Section 4, Township 11 North, Range 6
East, W.M., Lewis County, Washington.
EXCEPT that portion of the northwest quarter of Section 4, Township 11 North,
Range 6 East, W.M., Lewis County, Washington, described as follows:
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
BEGINNING at the northwest corner of said Section; thence south 02º58'30" west
along the west line of said Section a distance of 346.61 feet to the true point
of beginning; thence south 66º45'18" east a distance of 445.73 feet; thence
south 78º47'35" east a distance of 175.48 feet; thence north 77º41'25" east a
distance of 1374.99 feet; thence south 81º27'58" east a distance of 202.86 feet;
thence south 04º10'13" west to the right bank of the Cispus River; thence
continuing southerly and westerly along the top bank of said River to the
intersection of said west line and the northerly top bank of said River; thence
continuing north 02º58'30" east along said west line to the true point of
beginning.
TOGETHER WITH those easement rights as disclosed by that document recorded June
17, 1968, under Auditor's File No. 724363.


PARCEL 7


ALL of Section 14, Township 11 North, Range 6 East, W.M., Lewis County,
Washington.
TOGETHER WITH those easement rights as disclosed by that document recorded June
17, 1968, under Auditor's File No. 724363.


PARCEL 8


ALL of Section 1, Township 12 North, Range 3 East, W.M., Lewis County,
Washington.
EXCEPT Government Lot 1 and the southeast quarter of the northeast quarter.
TOGETHER WITH easement rights as disclosed by that document recorded May 15,
1989, under Auditor's File No. 8903952.


PARCEL 9


ALL of Section 3, Township 12 North, Range 3 East, W.M., Lewis County,
Washington.
EXCEPT the south half of the southeast quarter.


PARCEL 10


ALL of Section 4, Township 12 North, Range 3 East, W.M., Lewis County,
Washington. EXCEPT that portion of the southwest quarter of said Section,
described as follows:
BEGINNING at the southwest corner of said southwest quarter; thence north 400
feet along the west line of said southwest quarter; thence east 270 feet to the
true point of beginning; thence west 270 feet to the west line of said southwest
quarter; thence north 1613 feet along said west line; thence east 60 rods;
thence south 42 rods; thence southwesterly to the true point of beginning.
 
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 

 
PARCEL 11A


North half of Section 5, Township 12 North, Range 3 East, W.M., Lewis County,
Washington. EXCEPT the southeast quarter of the northwest quarter thereof.


PARCEL 11B


South half of the southeast quarter of Section 5, Township 12 North, Range 3
East, W.M., Lewis County, Washington.
EXCEPT a tract of land in the northeast quarter of the southeast quarter of the
southeast quarter described as follows:
BEGINNING at the northeast corner of said southeast quarter of the southeast
quarter; thence 170 feet west along the north line of said southeast quarter of
the southeast quarter to a point; thence south approximately 15 feet to the
north boundary of the Lewis County Road; thence southeasterly along the east
boundary of said County Road to a point where it intersects the east line of
said southeast quarter of the southeast quarter; thence north along the east
line of said southeast quarter of the southeast quarter approximately 514 feet
to the point of beginning.
ALSO EXCEPT the Young County Road.


PARCEL 11C


The southeast quarter of the northwest quarter and the northeast quarter of the
southwest quarter of Section 5, Township 12 North, Range 3 East, W.M., Lewis
County, Washington.
EXCEPT that portion of the northeast quarter of the southwest quarter of Section
5, Township 12 North, Range 3 East, W.M., Lewis County, Washington, more
particularly described as follows:
BEGINNING at the southwest corner of said Subdivision; thence north 2º26'56"
east along the west line of said Subdivision a distance of 441.49 feet; thence
south 88º36'56" east a distance of 1280.20 feet to the east line of said
Subdivision; thence south 1º45'11" west along the east line of said Subdivision
a distance of 441.42 feet to the southeast corner of said Subdivision; thence
north 88º36'56" west along the south line of said Subdivision a distance of
1285.56 feet to the point of beginning.


PARCEL 12


Government Lots 1 and 2 of Section 6, Township 12 North, Range 3 East, W.M.,
Lewis County, Washington.
 
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 

 
PARCEL 13


Northeast quarter of the northeast quarter of the northeast quarter of Section
8, Township 12 North, Range 3 East, W.M., Lewis County, Washington.


PARCEL 14


North half of the north half of Section 9, Township 12 North, Range 3 East,
W.M., Lewis County, Washington.


PARCEL 15


The north half of the north half of Section 10, Township 12 North, Range 3 East,
W.M., Lewis County, Washington.


PARCEL 16


All of Section 11, Township 12 North, Range 3 East, W.M., Lewis County,
Washington, EXCEPT that part of the south half of the southwest quarter lying
southwesterly of the following described line:
Beginning at the northwest corner of the southwest quarter of the southwest
quarter; thence southeasterly to the south one-quarter corner and the terminus
of said line.  ALSO EXCEPT Primary State Highway No. 5.


PARCEL 17


South half of Section 12, Township 12 North, Range 3 East, W.M., Lewis County,
Washington.
EXCEPT that part lying southeasterly and south of a line described as follows:
BEGINNING at the southeast corner of the northeast quarter of the southeast
quarter; thence northerly along the east line of said Section a distance of
400.0 feet; thence westerly parallel to the south line of said northeast quarter
of the southeast quarter to a point on the west line of said Subdivision; thence
southwesterly to the southwest corner of the southeast quarter of the southeast
quarter of the southwest quarter and the terminus of said line.
ALSO EXCEPT Primary State Highway No. 5.
ALSO EXCEPT Rife-Morton Highway.


PARCEL 18


That portion of the north half of the northwest quarter of Section 13, Township
12 North, Range 3 East, W.M., Lewis County, Washington, lying northwesterly of
the following described line:
BEGINNING at the southwest corner of the north half of the northwest quarter;
thence north 58º57'36" east to the northwest corner of the northeast quarter of
the northeast quarter of the northwest quarter and the terminus of said line.
 
 
 
Exhibit A-4

--------------------------------------------------------------------------------

 

 
PARCEL 19


That part of the northwest quarter of the northeast quarter of Section 14,
Township 12 North, Range 3 East, W.M., Lewis County, Washington, lying northerly
of a line beginning at the north quarter corner; thence on a bearing south
60º54'03" east to the northeast corner of the southeast quarter of the northwest
quarter of the northeast quarter.
ALSO that part of the northeast quarter of the northeast quarter of Section 14,
Township 12 North, Range 3 East, W.M., Lewis County, Washington, lying northerly
of a line beginning at the northwest corner of the southwest quarter of the
northeast quarter of the northeast quarter; thence south 60º37'52" east to the
southeast corner of the northeast quarter of the northeast quarter.


PARCEL 20


Government Lots 1, 2, and 3, and the southwest quarter of the northeast quarter
all in Section 6, Township 12 North, Range 4 East, W.M., Lewis County,
Washington.


PARCEL 21


Northeast quarter of the southwest quarter and the southeast quarter of the
northwest quarter, Section 32, Township 12 North, Range 4 East, W.M., Lewis
County, Washington.
EXCEPT that portion described as follows:  Beginning at the northwest corner of
said southeast quarter of the northwest quarter; thence south 88º10'29" east
1333.79 feet; thence south 1º22'58" west 971.98 feet; thence north 52º14'46"
west 1656.44 feet to the point of beginning.


PARCEL 22


That portion of Section 33, Township 12 North, Range 6 East, W.M., Lewis County,
Washington, lying southeasterly of Line "A":
BEGINNING at the northwest corner of said Section; thence south 01º11'41" west a
distance of 276.50 feet to a point on the west line of said Section; thence
south 04º45'45" east along said west line a distance of 344.18 feet; thence
north 35º39'51" east a distance of 597.29 feet; thence north 84º34'31" east a
distance of 521.07 feet; thence south 69º21'42" east a distance of 963.53 feet;
thence north 87º37'09" east a distance of 470.73 feet; thence south 75º09'24"
east a distance of 662.91 feet; thence south 58º55'09" east a distance of 358.49
feet; thence north 47º52'15" east a distance of 628.57 feet; thence north
30º10'05" east a distance of 435.77 feet to the north line of said Section;
thence north 89º26'00" east along said north line a distance of 1072.76 feet to
the true point of beginning of Line "A"; thence south 05º41'23" west a distance
of 1053.06 feet; thence south 37º40'05" west a distance of 1589.65 feet; thence
south 68º35'31" west a distance of 1361.82 feet; thence north 29º14'23" west a
distance of 665.42 feet; thence south 65º23'29" west a distance of 1657.40 feet;
thence south 87º41'13" west a distance of 580.65 feet to the west quarter corner
of said Section and the terminus of said Line "A".
 
 
 
Exhibit A-5

--------------------------------------------------------------------------------

 

 
ALSO that portion of the north half of Section 33, Township 12 North, Range 6
East, W.M., Lewis County, Washington, lying northerly of the following described
property:
That portion of the north half of Section 33, Township 12 North, Range 6 East,
W.M., Lewis County Washington, described as follows: BEGINNING at the northwest
corner of said Section; thence south 01º11'41" west a distance of 276.50 feet to
a point on the west line of said Section; thence south 04º45'45" east along said
west line a distance of 344.18 feet to the True Point of Beginning; thence north
35º39'51" east a distance of 597.29 feet; thence north 84º34'31" east a distance
of 521.07 feet; thence south 69º21'42" east a distance of 963.53 feet; thence
north 87º37'09" east a distance of 470.73 feet; thence south 75º09'24" east a
distance of 662.91 feet; thence south 58º55'09" east a distance of 358.49 feet;
thence north 47º52'15" east a distance of 628.57 feet; thence north 30º10'05"
east a distance of 435.77 feet to the north line of said Section; thence north
89º26'00" east along said north line a distance of 1072.76 feet; thence south
05º41'23" west a distance of 1053.06 feet; thence south 37º40'05" west a
distance of 1589.65 feet; thence south 68º35'31" west a distance of 1361.82
feet; thence north 29º14'23" west a distance of 665.42 feet; thence south
65º23'29" west a distance of 1657.40 feet; thence south 87º41'13" west a
distance of 580.65 feet to the west one quarter corner of said Section; thence
north 04º45'45" west along the west line a distance of 2275.51 feet to the True
Point of Beginning.
EXCEPTING THEREFROM the Cowlitz River.
TOGETHER WITH those easement rights as disclosed by that document recorded June
17, 1968, under Auditor's File No. 724363.
ALSO TOGETHER WITH those easement rights as disclosed by those documents
recorded August 3, 2010, under Auditor's File Nos. 3348832 and 3348833.


PARCEL 23


The southwest quarter of the northeast quarter and Government Lot 6 (fractional
southwest quarter of the northwest quarter) and the south half of Government Lot
7 (fractional southeast quarter of the northwest quarter) and that portion of
the east half of Government Lot 2 (fractional northwest quarter of the northeast
quarter), lying south of Bennett County Road, all in Section 24, Township 12
North, Range 7 East, W.M., Lewis County, Washington.
 
 
 
Exhibit A-6

--------------------------------------------------------------------------------

 
 
ALSO that portion of Government Lot 5 (fractional northwest quarter of the
northwest quarter) in Section 24, Township 12 North, Range 7 East, W.M., Lewis
County, Washington, described as follows:
BEGINNING at the northwest corner of said Section 24; thence south 1020 feet;
thence north 63º east 630 feet; thence north 17º east 225 feet; thence north 43º
east to the north line of the said Section; thence west along the Section line
to the point of beginning.


PARCEL 24


The northeast quarter of the southeast quarter of Section 31, Township 13 North,
Range 3 East, W.M., Lewis County, Washington.


PARCEL 25


The south half of Section 34, Township 13 North, Range 3 East, W.M., Lewis
County, Washington.


PARCEL 26


South half of the northwest quarter; the east half of the southeast quarter; the
east half of the west half of the southeast quarter all in Section 35, Township
13 North, Range 3 East, W.M., Lewis County, Washington.


PARCEL 27


The south half of the southwest quarter of Section 24, Township 13 North, Range
4 East, W.M., Lewis County, Washington.
ALSO the northeast quarter of Section 24, Township 13 North, Range 4 East, W.M.,
Lewis County, Washington.
EXCEPT the southwest quarter of the northeast quarter.
TOGETHER WITH those easement rights as disclosed by those documents recorded
August 4, 2010, under Auditor's File Nos. 3348881, and December 2, 2008, under
Auditor's File No. 3317340.


PARCEL 28


That portion of Section 25, Township 13 North, Range 4 East, W.M., Lewis County,
Washington, lying westerly of the North Fork of the Tilton River.
TOGETHER WITH those easement rights as disclosed by that document recorded
December 2, 2008, under Auditor's File No. 3317340.
 
 
 
Exhibit A-7

--------------------------------------------------------------------------------

 

 
PARCEL 29A


The north half of the south half of Section 26, Township 13 North, Range 4 East,
W.M., Lewis County, Washington.
EXCEPT the east half of the northeast quarter of the southeast quarter of
Section 26, Township 13 North, Range 4 East, W.M., Lewis County, Washington.
ALSO, the south half of the southeast quarter and the southeast quarter of the
southwest quarter of Section 26, Township 13 North, Range 4 East, W.M., Lewis
County, Washington.
EXCEPT the east half of the southeast quarter of the southeast quarter of
Section 26, Township 13 North, Range 4 East, W.M., Lewis County, Washington.
TOGETHER WITH those easement rights as disclosed by that document recorded
December 2, 2008, under Auditor's File No. 3317340.


PARCEL 29B


The east half of the northeast quarter of the southeast quarter of Section 26,
Township 13 North, Range 4 East, W.M., Lewis County, Washington.
ALSO, the east half of the southeast quarter of the southeast quarter of Section
26, Township 13 North, Range 4 East, W.M., Lewis County, Washington.
TOGETHER WITH those easement rights as disclosed by that document recorded
December 2, 2008, under Auditor's File No. 3317340.


PARCEL 30


West half of Section 31, Township 13 North, Range 4 East, W.M., Lewis County,
Washington.


PARCEL 31


The northwest quarter of the northeast quarter of Section 35, Township 13 North,
Range 4 East, W.M., Lewis County, Washington.


EXCEPT State Road No. 7, as described in Warranty Deed recorded November 9,
1971, under Auditor's File No. 760141.
ALSO that part of the west half of the northeast quarter of Section 35, Township
13 North, Range 4 East, W.M., Lewis County, Washington, described as follows:
BEGINNING at Highway Engineer's Station (hereinafter referred to as HES) 80+00
on the SR 7 Line Survey of SR 7, Morton to Elbe; thence southeasterly to a point
opposite said HES and 125 feet southeasterly therefrom; thence northeasterly
parallel with said SR 7 Line Survey to a point opposite HES 90+00 thereon;
thence northeasterly to a point opposite HES 92+00 on said SR 7 Line Survey and
140 feet southeasterly therefrom; thence northeasterly (along a line drawn from
said point opposite HES 92+00 and 140 feet southeasterly therefrom northeasterly
to a point opposite HES 97+00 on said SR 7 Line Survey and 110 feet
southeasterly therefrom) to a point on the east line of said west half of the
northeast quarter; thence northerly along said east line to a point on a line
drawn parallel with and 190 feet northwesterly, when measured radially, from
said SR 7 Line Survey; thence southwesterly along said parallel line to a point
opposite HES 89+00 thereon; thence southwesterly to a point opposite HES 88+00
on said SR 7 Line Survey and 100 feet northwesterly therefrom; thence
southwesterly parallel with said SR 7 Line Survey to a point opposite said HES
80+00 thereon; thence southeasterly to the point of beginning.
TOGETHER WITH those easement rights as disclosed by that document recorded
December 2, 2008, under Auditor's File No. 3317340.
 
 
 
Exhibit A-8

--------------------------------------------------------------------------------

 
 
EXHIBIT B


RIGHTS AND RESERVATIONS ON PREMISES






1.           Upon the City of Tacoma’s approval of assignments or replacements
for the benefit of ORM and Metropolitan Life Insurance Company, Road Use Permit
No. 1641 dated July 23, 2001, between the City of Tacoma, Department of Public
Utilities, Light Division, as Permittor, and Rayonier Timberlands Operating
Company, L.P., as Permittee, recorded under Lewis County Auditor’s File No.
3120122, as assigned to ORM (prior to City of Tacoma approval of such
assignment) by that certain Assignment and Assumption Agreement dated August 11,
2010.
 
2.           Master Stumpage Agreement dated June 7, 2010, between ORM Timber
Operating Company II, LLC (“ORM”) and Tillamook Log Company, a Delaware limited
liability company (“Tillamook”), in which ORM grants to Tillamook rights to
sever and remove timber, and Tillamook agrees to pay ORM a stumpage price agreed
to by both parties.
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE I


ABBREVIATED LEGAL DESCRIPTIONS




Portions of Sections 4, 8, 9 and 17, Township 11 North, Range 5 East, W.M.;
Portions of Government Lots 1-4, 8 and 9 in Section 4, and all of Section 14,
Township 11 North, Range 6 East, W.M.;
Portions of Sections 1, 3, 4, 5, 8, 9, 10, 11, 12, 13 and 14, and Government
Lots 1 and 2 of Section 6, Township 12 North, Range 3 East, W.M.;
Government Lots 1, 2 and 3 and the SW 1/4 of NW1/4 in Section 6, and portion of
Section 32, Township 12 North, Range 4 East, W.M.;
Portions of Section 33, Township 12 North, Range 6 East, W.M.;
Portions of Government Lots 2, 5, 6 and 7 in Section 24, Township 12 North,
Range 7 East, W.M.;
Portions of Sections 31, 34 and 35, Township 13 North, Range 3 East, W.M.;
Portions of Sections 24, 25, 26, 31 and 35, Township 13 North, Range 4 East,
W.M.;


All situated in Lewis County, Washington.
 
 
 
Schedule I

--------------------------------------------------------------------------------

 




SCHEDULE II


TAX PARCEL NUMBERS


026830-000-000 (TCA 739)
026892-000-000 (TCA 739)
026912-000-000 (TCA 739)
027015-000-000 (TCA 739)
027248-000-000 (TCA 741F)
027264-003-000 (TCA 741F)
027427-000-000 (TCA 741F)
029010-000-000 (TCA 260)
029016-000-000 (TCA 260)
029018-000-000 (TCA 260)
029019-000-000 (TCA 260)
029040-000-000 (TCA 219F)
029056-001-000 (TCA 219F)
029071-000-000 (TCA 219F)
029078-002-000 (TCA 219F)
029089-001-000 (TCA 219F)
029091-000-000 (TCA 219F)
029137-000-000 (TCA 219F)
029162-000-000 (TCA 219F)
029178-000-000 (TCA 219F)
029192-001-000 (TCA 260)
029192-002-000 (TCA 219F)
029216-000-000 (TCA 260)
029230-000-000 (TCA 260)
029243-000-000 (TCA 219F)
029819-000-000 (TCA 260)
029824-000-000 (TCA 260)
030256-000-000 (TCA 219F)
030257-000-000 (TCA 219F)
031436-002-000 (TCA 741F)
031437-002-000 (TCA 741F)
031957-001-000 (TCA 741F)
031959-000-000 (TCA 741F)
031965-002-000 (TCA 741F)
033864-000-000 (TCA 219F)
033906-000-000 (TCA 260)
033913-000-000 (TCA 260)
033921-000-000 (TCA 260)
034015-000-000 (TCA 250)
034019-000-000 (TCA 250)
034024-001-001 (TCA 260F)
034025-000-000 (TCA 260F)
034026-000-000 (TCA 260F)
034028-000-000 (TCA 260F)
034032-000-000 (TCA 260F)
034042-000-000 (TCA 250)
034046-002-000 (TCA 250)
034046-003-000 (TCA 250)
034047-002-000 (TCA 250)
034047-003-000 (TCA 250)
034089-000-000 (TCA 260)
034161-000-000 (TCA 260F)
034161-003-000 (TCA 260F)

 
Schedule II